


Exhibit 10.1

 

EXECUTION VERSION

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date between SILICON VALLEY BANK, a California corporation, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”), and AXCELIS
TECHNOLOGIES, INC. and AXCELIS TECHNOLOGIES CCS CORPORATION, each a Delaware
corporation with offices located at 108 Cherry Hill Drive, Beverly,
Massachusetts 01915 (individually and collectively, jointly and severally
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.  The parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 


2.1                               PROMISE TO PAY.  BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
CREDIT EXTENSIONS AND ACCRUED AND UNPAID INTEREST THEREON AS AND WHEN DUE IN
ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1                     REVOLVING ADVANCES.


 

(A)                                  AVAILABILITY.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND TO DEDUCTION OF RESERVES, BANK SHALL MAKE
ADVANCES NOT EXCEEDING THE AVAILABILITY AMOUNT.  AMOUNTS BORROWED HEREUNDER MAY
BE REPAID AND, PRIOR TO THE REVOLVING LINE MATURITY DATE, REBORROWED, SUBJECT TO
THE APPLICABLE TERMS AND CONDITIONS PRECEDENT HEREIN.

 

(B)                                 TERMINATION; REPAYMENT.  THE REVOLVING LINE
TERMINATES ON THE REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL
ADVANCES, THE UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE
REVOLVING LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 


2.1.2                     LETTERS OF CREDIT SUBLIMIT.


 

(A)                                  AS PART OF THE REVOLVING LINE, BANK SHALL
ISSUE OR HAVE ISSUED LETTERS OF CREDIT FOR BORROWER’S ACCOUNT.  SUCH AGGREGATE
AMOUNTS UTILIZED HEREUNDER SHALL AT ALL TIMES REDUCE THE AMOUNT OTHERWISE
AVAILABLE FOR ADVANCES UNDER THE REVOLVING LINE. THE FACE AMOUNT OF OUTSTANDING
LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY
LETTER OF CREDIT RESERVE) MAY NOT EXCEED TEN MILLION DOLLARS ($10,000,000.00)
MINUS THE AGGREGATE AMOUNT OF ALL CREDIT EXTENSIONS OUTSTANDING FROM TIME TO
TIME UNDER SECTIONS 2.1.3 AND 2.1.4 HEREOF.  IF, ON THE REVOLVING LINE MATURITY
DATE, THERE ARE ANY OUTSTANDING LETTERS OF CREDIT, THEN ON SUCH DATE BORROWER
SHALL PROVIDE TO BANK CASH COLLATERAL IN AN AMOUNT EQUAL TO 105% OF THE FACE
AMOUNT OF ALL SUCH LETTERS OF CREDIT PLUS ALL INTEREST, FEES, AND COSTS DUE OR
TO BECOME DUE IN CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS GOOD FAITH
BUSINESS JUDGMENT), TO SECURE ALL OF THE OBLIGATIONS RELATING TO SAID LETTERS OF
CREDIT.  ALL LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO BANK
IN ITS SOLE DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF
BANK’S STANDARD APPLICATION AND LETTER OF CREDIT AGREEMENT (THE “LETTER OF
CREDIT APPLICATION”).  BORROWER AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN
CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY REQUEST.  BORROWER
FURTHER AGREES TO BE BOUND BY THE REGULATIONS AND INTERPRETATIONS OF THE ISSUER
OF ANY LETTERS OF CREDIT GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR
BY BANK’S INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S
ACCOUNT, AND BORROWER UNDERSTANDS AND AGREES EXCEPT IN THE CASE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY BANK THAT BANK SHALL NOT BE LIABLE FOR ANY
ERROR, NEGLIGENCE, OR

 

--------------------------------------------------------------------------------


 

MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING BORROWER’S INSTRUCTIONS
OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY MODIFICATIONS, AMENDMENTS, OR
SUPPLEMENTS THERETO.

 

(B)                                 THE OBLIGATION OF BORROWER TO IMMEDIATELY
REIMBURSE BANK FOR DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE,
UNCONDITIONAL, AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF
CREDIT APPLICATION.

 

(C)                                  BORROWER MAY REQUEST THAT BANK ISSUE A
LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE
UNDER ANY SUCH LETTER OF CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO
BORROWER OF THE EQUIVALENT OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN
CONNECTION THEREWITH SUCH AS WIRE, CABLE, SWIFT OR SIMILAR CHARGES) IN DOLLARS
AT THE THEN-PREVAILING RATE OF EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES
OF THE FOREIGN CURRENCY FOR TRANSFER TO THE COUNTRY ISSUING SUCH FOREIGN
CURRENCY.

 

(D)                                 TO GUARD AGAINST FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, UPON THE ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN
CURRENCY, BANK SHALL CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE
REVOLVING LINE IN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF
SUCH LETTER OF CREDIT.  THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE
ADJUSTED BY BANK FROM TIME TO TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE
RATE.  THE AVAILABILITY OF FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY
THE AMOUNT OF SUCH LETTER OF CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT
REMAINS OUTSTANDING.

 


2.1.3                     FOREIGN EXCHANGE SUBLIMIT.  AS PART OF THE REVOLVING
LINE, BORROWER MAY ENTER INTO FOREIGN EXCHANGE CONTRACTS WITH BANK UNDER WHICH
BORROWER COMMITS TO PURCHASE FROM OR SELL TO BANK A SPECIFIC AMOUNT OF FOREIGN
CURRENCY (EACH, A “FX FORWARD CONTRACT”) ON A SPECIFIED DATE (THE “SETTLEMENT
DATE”).  FX FORWARD CONTRACTS SHALL HAVE A SETTLEMENT DATE OF AT LEAST ONE
(1) FX BUSINESS DAY AFTER THE CONTRACT DATE AND SHALL BE SUBJECT TO A RESERVE OF
TEN PERCENT (10%) OF EACH OUTSTANDING FX FORWARD CONTRACT IN A MAXIMUM AGGREGATE
AMOUNT EQUAL TO ONE MILLION DOLLARS ($1,000,000.00) (THE “FX RESERVE”). THE
AGGREGATE AMOUNT OF FX FORWARD CONTRACTS AT ANY ONE TIME SHALL NOT EXCEED TEN
(10) TIMES THE AMOUNT OF THE FX RESERVE MINUS THE AGGREGATE AMOUNT OF ALL CREDIT
EXTENSIONS OUTSTANDING FROM TIME TO TIME UNDER SECTIONS 2.1.2 AND 2.1.4 HEREOF. 
ANY AMOUNTS NEEDED TO FULLY REIMBURSE BANK WILL BE TREATED AS ADVANCES UNDER THE
REVOLVING LINE AND WILL ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO
ADVANCES.


 


2.1.4                     CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE
UP TO TEN MILLION DOLLARS ($10,000,000.00) OF THE REVOLVING LINE MINUS THE
AGGREGATE AMOUNT OF ALL CREDIT EXTENSIONS OUTSTANDING FROM TIME TO TIME UNDER
SECTIONS 2.1.2 AND 2.1.3 HEREOF, FOR BANK’S CASH MANAGEMENT SERVICES WHICH MAY
INCLUDE MERCHANT SERVICES, DIRECT DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND
CHECK CASHING SERVICES IDENTIFIED IN BANK’S VARIOUS CASH MANAGEMENT SERVICES
AGREEMENTS (COLLECTIVELY, THE “CASH MANAGEMENT SERVICES”).  ANY AMOUNTS BANK
PAYS ON BEHALF OF BORROWER FOR ANY CASH MANAGEMENT SERVICES AND NOT IMMEDIATELY
REIMBURSED WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND WILL ACCRUE
INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.2                               OVERADVANCES. IF, AT ANY TIME, (I) THE SUM OF
(A) THE OUTSTANDING PRINCIPAL AMOUNT OF ANY ADVANCES (INCLUDING ANY AMOUNTS USED
FOR CASH MANAGEMENT SERVICES), PLUS (B) THE FACE AMOUNT OF ANY OUTSTANDING
LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY
LETTER OF CREDIT RESERVE), PLUS (C) THE AGGREGATE AMOUNT OF ANY OUTSTANDING FX
FORWARD CONTRACT EXCEEDS (II) THE LESSER OF EITHER THE REVOLVING LINE OR THE
BORROWING BASE (THE AMOUNT BY WHICH (I) EXCEEDS (II) BEING AN “OVERADVANCE”),
BORROWER SHALL IMMEDIATELY PAY TO BANK IN CASH SUCH OVERADVANCE.  WITHOUT
LIMITING BORROWER’S OBLIGATION TO REPAY BANK ANY AMOUNT OF THE OVERADVANCE,
BORROWER AGREES TO PAY BANK INTEREST ON THE OUTSTANDING AMOUNT OF ANY
OVERADVANCE, ON DEMAND, AT THE DEFAULT RATE.


 


2.3                               PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.


 

(A)                                  INTEREST RATE; ADVANCES.  EACH ADVANCE
SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE DATE
WHEN MADE, CONTINUED OR CONVERTED UNTIL PAID IN FULL AT A RATE PER ANNUM EQUAL
TO EITHER (I) THE PRIME RATE PLUS THE PRIME RATE MARGIN (AS SUCH TERM IS DEFINED
IN THE LIBOR SUPPLEMENT) OR (II) THE LIBOR RATE PLUS THE LIBOR RATE MARGIN (AS
SUCH TERM IS DEFINED IN THE LIBOR SUPPLEMENT).  ON AND AFTER THE EXPIRATION OF
ANY INTEREST PERIOD (AS SUCH TERM IS DEFINED IN THE LIBOR SUPPLEMENT) APPLICABLE
TO ANY LIBOR ADVANCE OUTSTANDING ON THE DATE OF OCCURRENCE OF AN EVENT OF
DEFAULT OR ACCELERATION OF THE OBLIGATIONS, THE EFFECTIVE AMOUNT OF SUCH LIBOR
ADVANCE SHALL, DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT OR AFTER
ACCELERATION, BEAR

 

2

--------------------------------------------------------------------------------


 

INTEREST AT A RATE PER ANNUM EQUAL TO AGGREGATE OF THE PRIME RATE PLUS THE PRIME
RATE MARGIN PLUS THE DEFAULT RATE.  PURSUANT TO THE TERMS HEREOF, INTEREST ON
EACH ADVANCE SHALL BE PAID IN ARREARS ON EACH INTEREST PAYMENT DATE (AS SUCH
TERM IS DEFINED IN THE LIBOR SUPPLEMENT).  INTEREST SHALL ALSO BE PAID ON THE
DATE OF ANY PREPAYMENT OF ANY ADVANCE PURSUANT TO THE LOAN AGREEMENT FOR THE
PORTION OF ANY ADVANCE SO PREPAID AND UPON PAYMENT (INCLUDING PREPAYMENT) IN
FULL THEREOF.  ALL ACCRUED BUT UNPAID INTEREST ON THE ADVANCES SHALL BE DUE AND
PAYABLE ON THE REVOLVING LINE MATURITY DATE.

 

(B)                                 DEFAULT RATE.  IMMEDIATELY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL
BEAR INTEREST AT A RATE PER ANNUM WHICH IS THREE AND ONE-HALF OF ONE PERCENT
(3.50%) ABOVE THE RATE THAT IS OTHERWISE APPLICABLE THERETO (THE “DEFAULT
RATE”).  PAYMENT OR ACCEPTANCE OF THE INCREASED INTEREST RATE PROVIDED IN THIS
SECTION 2.3(B) IS NOT A PERMITTED ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT
CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY
RIGHTS OR REMEDIES OF BANK.

 

(C)                                  PRIME RATE ADVANCES.  EACH CHANGE IN THE
INTEREST RATE OF THE PRIME RATE ADVANCES BASED ON CHANGES IN THE PRIME RATE
SHALL BE EFFECTIVE ON THE EFFECTIVE DATE OF SUCH CHANGE AND TO THE EXTENT OF
SUCH CHANGE.  BANK SHALL USE ITS BEST EFFORTS TO GIVE BORROWER PROMPT NOTICE OF
ANY SUCH CHANGE IN THE PRIME RATE; PROVIDED, HOWEVER, THAT ANY FAILURE BY BANK
TO PROVIDE BORROWER WITH NOTICE HEREUNDER SHALL NOT AFFECT BANK’S RIGHT TO MAKE
CHANGES IN THE INTEREST RATE OF THE PRIME RATE ADVANCES BASED ON CHANGES IN THE
PRIME RATE.

 

(D)                                 LIBOR ADVANCES. THE INTEREST RATE APPLICABLE
TO EACH LIBOR ADVANCE SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 5.1 OF THE
LIBOR SUPPLEMENT.  SUBJECT TO SECTIONS 5 AND 6 OF THE LIBOR SUPPLEMENT, SUCH
RATE SHALL APPLY DURING THE ENTIRE INTEREST PERIOD APPLICABLE TO SUCH LIBOR
ADVANCE, AND INTEREST CALCULATED THEREON SHALL BE PAYABLE ON THE INTEREST
PAYMENT DATE APPLICABLE TO SUCH LIBOR ADVANCE.

 

(E)                                  COMPUTATION OF INTEREST.  INTEREST ON THE
CREDIT EXTENSIONS AND ALL FEES PAYABLE HEREUNDER SHALL BE COMPUTED ON THE BASIS
OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING
WHICH SUCH INTEREST ACCRUES.  IN COMPUTING INTEREST ON ANY CREDIT EXTENSION, THE
DATE OF THE MAKING OF SUCH CREDIT EXTENSION SHALL BE INCLUDED AND THE DATE OF
PAYMENT SHALL BE EXCLUDED; PROVIDED, HOWEVER, THAT IF ANY CREDIT EXTENSION IS
REPAID ON THE SAME DAY ON WHICH IT IS MADE, SUCH DAY SHALL BE INCLUDED IN
COMPUTING INTEREST ON SUCH CREDIT EXTENSION.

 

(F)                                    DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF
BORROWER’S DEPOSIT ACCOUNTS, INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR
PRINCIPAL AND INTEREST PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK WHEN
DUE.  THESE DEBITS SHALL NOT CONSTITUTE A SET-OFF. THE PROVISIONS OF THE
PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS DESIGNATED AS, AND
EXCLUSIVELY USED FOR, PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT
PAYMENTS TO OR FOR THE BENEFIT OF BORROWER’S EMPLOYEES.

 

(G)                                 PAYMENTS. PAYMENTS OF PRINCIPAL AND/OR
INTEREST RECEIVED AFTER 12:00 NOON EASTERN TIME ARE CONSIDERED RECEIVED AT THE
OPENING OF BUSINESS ON THE NEXT BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A DAY
THAT IS NOT A BUSINESS DAY, THE PAYMENT IS DUE THE NEXT BUSINESS DAY AND
ADDITIONAL FEES OR INTEREST, AS APPLICABLE, SHALL CONTINUE TO ACCRUE..

 


2.4                               FEES.  BORROWER SHALL PAY TO BANK:


 

(A)                                  COMMITMENT FEE.  A FULLY EARNED, NON
REFUNDABLE COMMITMENT FEE OF $500,000.00 (RECEIPT OF WHICH BANK HEREBY
ACKNOWLEDGES); AND

 

(B)                                 LETTER OF CREDIT FEES.  BANK’S CUSTOMARY
FEES AND EXPENSES FOR THE ISSUANCE, MODIFICATION OR RENEWAL OF LETTERS OF
CREDIT, INCLUDING, WITHOUT LIMITATION, ITS CUSTOMARY FEES UPON THE ISSUANCE,
EACH ANNIVERSARY OF THE ISSUANCE, MODIFICATION AND THE RENEWAL OF SUCH LETTER OF
CREDIT BY BANK; AND

 

(C)                                  TERMINATION FEE.  IN ACCORDANCE WITH THE
TERMS OF SECTION 12.1, A TERMINATION FEE; AND

 

(D)                                 UNUSED REVOLVING LINE FACILITY FEE.  A FEE
(THE “UNUSED REVOLVING LINE FACILITY FEE”), PAYABLE MONTHLY, IN ARREARS, ON A
CALENDAR YEAR BASIS, IN AN AMOUNT PER ANNUM EQUAL TO THE UNUSED LINE FEE
PERCENTAGE OF THE AVERAGE UNUSED PORTION OF THE TOTAL COMMITMENT, AS REASONABLY
DETERMINED BY BANK.  THE UNUSED PORTION OF THE TOTAL COMMITMENT, FOR THE
PURPOSES OF THIS CALCULATION, SHALL INCLUDE AMOUNTS RESERVED UNDER THE CASH
MANAGEMENT

 

3

--------------------------------------------------------------------------------


 

Services Sublimit for products provided and under the Foreign Exchange Sublimit
for FX Forward Contracts. Borrower shall not be entitled to any credit, rebate
or repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the Agreement, or
suspension or termination of Bank’s obligation to make loans and advances
hereunder; and

 

(E)                                  BANK EXPENSES.  ALL BANK EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, PLUS EXPENSES, FOR
DOCUMENTATION AND NEGOTIATION OF THIS AGREEMENT) INCURRED THROUGH AND AFTER THE
EFFECTIVE DATE, WHEN DUE.

 

3                                         CONDITIONS OF LOANS

 


3.1                               CONDITIONS PRECEDENT TO INITIAL CREDIT
EXTENSION.  BANK’S OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO
THE CONDITION PRECEDENT THAT BORROWER SHALL CONSENT TO OR HAVE DELIVERED, IN
FORM AND SUBSTANCE SATISFACTORY TO BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH
OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING,
WITHOUT LIMITATION:


 

(A)                                  DULY EXECUTED ORIGINAL SIGNATURES TO THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(B)                                 ITS OPERATING DOCUMENTS AND A GOOD STANDING
CERTIFICATE OF BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF
DELAWARE AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE EFFECTIVE
DATE;

 

(C)                                  COMPLETED BORROWING RESOLUTIONS FOR
BORROWER;

 

(D)                                 EITHER (I) AN ACKNOWLEDGEMENT/RATIFICATION
DULY EXECUTED BY THE TRUSTEE UNDER THE INDENTURE IN FAVOR OF BANK CONFIRMING
THAT THE OBLIGATIONS CONSTITUTE “DESIGNATED SENIOR INDEBTEDNESS” AS DEFINED IN
THE INDENTURE OR (II) EVIDENCE THAT BORROWER’S INDEBTEDNESS UNDER THE
CONVERTIBLE SENIOR SUBORDINATED NOTES HAS BEEN OR, UPON THE APPLICATION OF THE
PROCEEDS OF THE INITIAL CREDIT EXTENSION TO BE MADE HEREUNDER WILL BE, SATISFIED
IN FULL AND THAT THE INDENTURE HAS BEEN TERMINATED; PROVIDED THAT, IN ORDER TO
SATISFY THIS SUBSECTION 3.1(D) BY COMPLIANCE WITH CLAUSE (II) HEREOF THEN, AFTER
GIVING EFFECT TO SUCH INITIAL CREDIT EXTENSION (X) NO DEFAULT OR EVENT OF
DEFAULT SHALL THEN EXIST AND (Y) BORROWER SHALL HAVE PROVIDED EVIDENCE
SATISFACTORY TO BANK THAT IT SHALL REMAIN IN PRO FORMA COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTION 6.9 AT ALL TIMES DURING THE NINETY (90)
DAY PERIOD FOLLOWING THE DATE OF THE INITIAL CREDIT EXTENSION;

 

(E)                                  A PAYOFF LETTER OR SOME OTHER EVIDENCE OF
THE TERMINATION OF THAT CERTAIN REVOLVING CREDIT AGREEMENT, DATED AS OF
OCTOBER 3, 2003, BY AND AMONG AXCELIS TECHNOLOGIES, INC. THE FINANCIAL
INSTITUTIONS PARTY THERETO AND ABN AMRO BANK, N.V., AS AGENT;

 

(F)                                    EVIDENCE THAT (I) THE LIENS SECURING
INDEBTEDNESS OWED BY BORROWER TO ABN AMRO BANK, N.V., AS AGENT AND THE
EQUITABLE-CROW BRAKER CENTER AUSTIN COMPANY HAVE BEEN OR WILL BE TERMINATED AND
(II) THE DOCUMENTS AND/OR FILINGS EVIDENCING THE PERFECTION OF SUCH LIENS,
INCLUDING WITHOUT LIMITATION ANY FINANCING STATEMENTS AND/OR CONTROL AGREEMENTS,
HAVE OR WILL, CONCURRENTLY WITH THE INITIAL CREDIT EXTENSION, BE TERMINATED.

 

(G)                                 CERTIFIED COPIES, DATED AS OF A RECENT DATE,
OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY WRITTEN
EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS INDICATED IN
ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR HAVE BEEN OR,
IN CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE TERMINATED OR RELEASED;

 

(H)                                 THE PERFECTION CERTIFICATES EXECUTED BY
BORROWER AND EACH GUARANTOR;

 

(I)                                     A LANDLORDS’ CONSENT EXECUTED BY THE
LANDLORDS OF BORROWER’S 33 CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS AND 54
CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS LOCATIONS IN FAVOR OF BANK;

 

(J)                                     A LEGAL OPINION OF BORROWER’S COUNSEL
DATED AS OF THE EFFECTIVE DATE TOGETHER WITH THE DULY EXECUTED ORIGINAL
SIGNATURES THERETO;

 

4

--------------------------------------------------------------------------------


 

(K)                                  THE DULY EXECUTED ORIGINAL SIGNATURES TO
EACH GUARANTY, EACH GUARANTOR SECURITY AGREEMENT, THE PLEDGE AGREEMENTS, AND THE
NEGATIVE PLEDGE, TOGETHER WITH THE COMPLETED BORROWING RESOLUTIONS FOR
GUARANTOR;

 

(L)                                     EVIDENCE SATISFACTORY TO BANK THAT THE
INSURANCE POLICIES REQUIRED BY SECTION 6.7 HEREOF ARE IN FULL FORCE AND EFFECT,
TOGETHER WITH APPROPRIATE EVIDENCE SHOWING LOSS PAYABLE AND/OR ADDITIONAL
INSURED CLAUSES OR ENDORSEMENTS IN FAVOR OF BANK; AND

 

(M)                               PAYMENT OF THE FEES AND BANK EXPENSES THEN DUE
AS SPECIFIED IN SECTION 2.4 HEREOF.

 


3.2                               CONDITIONS PRECEDENT TO ALL CREDIT
EXTENSIONS.  BANK’S OBLIGATIONS TO MAKE EACH CREDIT EXTENSION, INCLUDING THE
INITIAL CREDIT EXTENSION, IS SUBJECT TO THE FOLLOWING:


 

(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION 3
OF THE LIBOR SUPPLEMENT, (I) FOR ADVANCES, TIMELY RECEIPT OF A COMPLETED AND
EXECUTED NOTICE OF BORROWING AND, (II) FOR ANY OTHER CREDIT EXTENSION, TIMELY
RECEIPT OF A COMPLETED AND EXECUTED TRANSACTION REPORT; AND

 

(B)                                 THE REPRESENTATIONS AND WARRANTIES IN
SECTION 5 SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS ON THE
DATE OF THE TRANSACTION REPORT AND NOTICE OF BORROWING AND ON THE FUNDING DATE
OF EACH CREDIT EXTENSION; PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER
SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE
QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER
THAT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE
SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE,
AND NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
RESULT FROM THE CREDIT EXTENSION.  EACH CREDIT EXTENSION IS BORROWER’S
REPRESENTATION AND WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES
IN SECTION 5 REMAIN TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS;
PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO
ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY
MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER THAT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE; AND

 

(C)                                  AS DETERMINED IN BANK’S REASONABLE BUSINESS
JUDGMENT, THERE HAS NOT BEEN A MATERIAL ADVERSE CHANGE.

 


3.3                               COVENANT TO DELIVER.  BORROWER AGREES TO
DELIVER TO BANK EACH ITEM REQUIRED TO BE DELIVERED TO BANK UNDER THIS AGREEMENT
AS A CONDITION TO ANY CREDIT EXTENSION.  BORROWER EXPRESSLY AGREES THAT A CREDIT
EXTENSION MADE PRIOR TO THE RECEIPT BY BANK OF ANY SUCH ITEM SHALL NOT
CONSTITUTE A WAIVER BY BANK OF BORROWER’S OBLIGATION TO DELIVER SUCH ITEM, AND
ANY SUCH CREDIT EXTENSION IN THE ABSENCE OF A REQUIRED ITEM SHALL BE MADE IN
BANK’S SOLE DISCRETION.


 


3.4                               PROCEDURES FOR BORROWING.  IN ADDITION TO AND
SUPPLEMENTAL OF THE REQUIREMENTS SET FORTH IN SECTION 3 OF THE LIBOR SUPPLEMENT,
SUBJECT TO THE PRIOR SATISFACTION OF ALL OTHER APPLICABLE CONDITIONS TO THE
MAKING OF AN ADVANCE SET FORTH IN THIS AGREEMENT, TO OBTAIN AN ADVANCE (OTHER
THAN ADVANCES UNDER SECTIONS 2.1.2 OR 2.1.4), BORROWER SHALL NOTIFY BANK (WHICH
NOTICE SHALL BE IRREVOCABLE) BY ELECTRONIC MAIL, FACSIMILE, OR TELEPHONE BY
12:00 P.M. PACIFIC TIME ON THE FUNDING DATE OF THE ADVANCE.  TOGETHER WITH SUCH
NOTIFICATION, BORROWER MUST PROMPTLY DELIVER TO BANK BY ELECTRONIC MAIL OR
FACSIMILE A COMPLETED TRANSACTION REPORT EXECUTED BY A RESPONSIBLE OFFICER OR
HIS OR HER DESIGNEE.  BANK SHALL CREDIT ADVANCES TO THE DESIGNATED DEPOSIT
ACCOUNT.  BANK MAY MAKE ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM
A RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE
ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY
ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK BELIEVES IS A RESPONSIBLE
OFFICER OR DESIGNEE.


 

4                                         CREATION OF SECURITY INTEREST

 


4.1                               GRANT OF SECURITY INTEREST.  BORROWER HEREBY
GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE
OBLIGATIONS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES TO BANK, THE
COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR
ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF.  BORROWER REPRESENTS, WARRANTS,
AND COVENANTS THAT THE SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL
TIMES CONTINUE TO BE A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE
COLLATERAL (SUBJECT ONLY TO PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO
BANK’S LIEN UNDER THIS AGREEMENT).  IF BORROWER SHALL ACQUIRE A COMMERCIAL TORT
CLAIM,

 

5

--------------------------------------------------------------------------------


 


BORROWER SHALL PROMPTLY NOTIFY BANK IN A WRITING SIGNED BY BORROWER OF THE
GENERAL DETAILS THEREOF AND UPON REQUEST OF BANK GRANT TO BANK IN SUCH WRITING A
SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF
THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BANK.


 

Bank’s lien and security interest in the Collateral shall continue until
Borrower fully satisfies its Obligations in cash.  Upon payment in full in cash
of the Obligations (except for contingent indemnification obligations for which
no claim has been made) and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall, at Borrower’s sole cost and expense,
release its Liens in the Collateral and all rights therein shall revert to
Borrower.

 


4.2                               AUTHORIZATION TO FILE FINANCING STATEMENTS. 
BORROWER HEREBY AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO
BORROWER, WITH ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S
INTEREST OR RIGHTS HEREUNDER.


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1                               DUE ORGANIZATION, AUTHORIZATION; POWER AND
AUTHORITY.  BORROWER AND EACH OF ITS DOMESTIC SUBSIDIARIES IS VALIDLY EXISTING
AND IN GOOD STANDING AS A REGISTERED ORGANIZATION IN ITS JURISDICTION OF
FORMATION AND IS QUALIFIED AND LICENSED TO DO BUSINESS AND IS IN GOOD STANDING
IN ANY JURISDICTION IN WHICH THE CONDUCT OF ITS BUSINESS OR ITS OWNERSHIP OF
PROPERTY REQUIRES THAT IT BE QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS.  IN CONNECTION WITH THIS AGREEMENT, BORROWER HAS DELIVERED TO BANK
COMPLETED CERTIFICATES EACH SIGNED BY BORROWER AND GUARANTOR, RESPECTIVELY,
ENTITLED “PERFECTION CERTIFICATE”.  BORROWER REPRESENTS AND WARRANTS TO BANK
THAT (A) BORROWER’S EXACT LEGAL NAME IS THAT INDICATED ON THE PERFECTION
CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; (B) BORROWER IS AN ORGANIZATION OF
THE TYPE AND IS ORGANIZED IN THE JURISDICTION SET FORTH IN THE PERFECTION
CERTIFICATE; (C) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S
ORGANIZATIONAL IDENTIFICATION NUMBER OR ACCURATELY STATES THAT BORROWER HAS
NONE; (D) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S PLACE OF
BUSINESS, OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S
MAILING ADDRESS (IF DIFFERENT THAN ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER
(AND EACH OF ITS PREDECESSORS) HAS NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS
JURISDICTION OF FORMATION, ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY
ORGANIZATIONAL NUMBER ASSIGNED BY ITS JURISDICTION; AND (F) ALL OTHER
INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING TO BORROWER AND
EACH OF ITS SUBSIDIARIES IS ACCURATE AND COMPLETE (IT BEING UNDERSTOOD AND
AGREED THAT BORROWER MAY FROM TIME TO TIME UPDATE CERTAIN INFORMATION IN THE
PERFECTION CERTIFICATE AFTER THE EFFECTIVE DATE TO THE EXTENT PERMITTED BY ONE
OR MORE SPECIFIC PROVISIONS IN THIS AGREEMENT).  IF BORROWER IS NOT NOW A
REGISTERED ORGANIZATION BUT LATER BECOMES ONE, BORROWER SHALL PROMPTLY NOTIFY
BANK OF SUCH OCCURRENCE AND PROVIDE BANK WITH BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBER.


 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 


5.2                               COLLATERAL.  BORROWER HAS GOOD TITLE TO, HAS
RIGHTS IN, AND THE POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT
PURPORTS TO GRANT A LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT
PERMITTED LIENS.  BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT
ACCOUNTS WITH BANK, THE DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION
CERTIFICATE DELIVERED TO BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS
GIVEN BANK NOTICE AND TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A
PERFECTED SECURITY INTEREST THEREIN.  THE ACCOUNTS ARE BONA FIDE, EXISTING
OBLIGATIONS OF THE ACCOUNT DEBTORS.

 

6

--------------------------------------------------------------------------------


 


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE.  NONE OF
THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT LOCATIONS OTHER THAN AS
PROVIDED IN THE PERFECTION CERTIFICATE OR AS PERMITTED PURSUANT TO SECTION 7.2. 
BORROWER SHALL AT ALL TIMES DURING THE TERM OF THIS AGREEMENT MAINTAIN AT LEAST
TWO-THIRDS OF ITS INVENTORY (BASED UPON THE FAIR MARKET VALUE OF ALL INVENTORY)
AT BORROWER’S 108 CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS LOCATION AND AT
OTHER LOCATIONS OF THE BORROWER FOR WHICH BANK HAS RECEIVED A LANDLORD’S WAIVER
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK.


 


ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE
FROM MATERIAL DEFECTS.


 


AXCELIS TECHNOLOGIES, INC. IS THE SOLE OWNER OF THE INTELLECTUAL PROPERTY SET
FORTH ON THE PERFECTION CERTIFICATE, EXCEPT FOR NON-EXCLUSIVE LICENSES GRANTED
TO ITS CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS.  EACH PATENT IS PRESUMED
VALID AND ENFORCEABLE AND NO PART OF THE INTELLECTUAL PROPERTY HAS BEEN JUDGED
INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, AND TO THE BEST OF BORROWER’S
KNOWLEDGE, NO CLAIM HAS BEEN MADE THAT ANY PART OF THE INTELLECTUAL PROPERTY
VIOLATES THE RIGHTS OF ANY THIRD PARTY.


 


EXCEPT AS NOTED ON THE PERFECTION CERTIFICATE, BORROWER IS NOT A PARTY TO, NOR
IS BOUND BY, ANY MATERIAL LICENSE OR OTHER AGREEMENT WITH RESPECT TO WHICH
BORROWER IS THE LICENSEE (A) THAT PROHIBITS OR OTHERWISE RESTRICTS BORROWER FROM
GRANTING A SECURITY INTEREST IN BORROWER’S INTEREST IN SUCH LICENSE OR AGREEMENT
OR ANY OTHER PROPERTY, OR (B) FOR WHICH A DEFAULT UNDER OR TERMINATION OF COULD
INTERFERE WITH THE BANK’S RIGHT TO SELL ANY COLLATERAL.  BORROWER SHALL PROVIDE
WRITTEN NOTICE TO BANK WITHIN THIRTY (30) DAYS OF ENTERING OR BECOMING BOUND BY
ANY SUCH LICENSE OR AGREEMENT (OTHER THAN OVER-THE-COUNTER SOFTWARE THAT IS
COMMERCIALLY AVAILABLE TO THE PUBLIC).  BORROWER SHALL TAKE SUCH STEPS AS BANK
REQUESTS TO OBTAIN THE CONSENT OF, OR WAIVER BY, ANY PERSON WHOSE CONSENT OR
WAIVER IS NECESSARY FOR (X) ALL SUCH LICENSES OR AGREEMENTS TO BE DEEMED
“COLLATERAL” AND FOR BANK TO HAVE A SECURITY INTEREST IN IT THAT MIGHT OTHERWISE
BE RESTRICTED OR PROHIBITED BY LAW OR BY THE TERMS OF ANY SUCH LICENSE OR
AGREEMENT, WHETHER NOW EXISTING OR ENTERED INTO IN THE FUTURE, AND (Y) BANK TO
HAVE THE ABILITY IN THE EVENT OF A LIQUIDATION OF ANY COLLATERAL TO DISPOSE OF
SUCH COLLATERAL IN ACCORDANCE WITH BANK’S RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


5.3                               ACCOUNTS RECEIVABLE; INVENTORY.


 

(A)                                  FOR EACH ACCOUNT WITH RESPECT TO WHICH
ADVANCES ARE REQUESTED, ON THE DATE EACH ADVANCE IS REQUESTED AND MADE, SUCH
ACCOUNT SHALL BE AN ELIGIBLE ACCOUNT.

 

(B)                                 ALL STATEMENTS MADE AND ALL UNPAID BALANCES
APPEARING IN ALL INVOICES, INSTRUMENTS AND OTHER DOCUMENTS EVIDENCING THE
ELIGIBLE ACCOUNTS ARE AND SHALL BE TRUE AND CORRECT AND ALL SUCH INVOICES,
INSTRUMENTS AND OTHER DOCUMENTS, AND ALL OF BORROWER’S BOOKS ARE GENUINE AND IN
ALL RESPECTS WHAT THEY PURPORT TO BE.  WHETHER OR NOT AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BANK MAY NOTIFY ANY ACCOUNT DEBTOR OWING BORROWER
MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS.  ALL SALES AND OTHER
TRANSACTIONS UNDERLYING OR GIVING RISE TO EACH ELIGIBLE ACCOUNT SHALL COMPLY IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS AND GOVERNMENTAL RULES AND
REGULATIONS.  BORROWER HAS NO KNOWLEDGE OF ANY ACTUAL OR IMMINENT INSOLVENCY
PROCEEDING OF ANY ACCOUNT DEBTOR WHOSE ACCOUNTS ARE ELIGIBLE ACCOUNTS IN ANY
TRANSACTION REPORT.  TO THE BEST OF BORROWER’S KNOWLEDGE, ALL SIGNATURES AND
ENDORSEMENTS ON ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS RELATING TO ALL
ELIGIBLE ACCOUNTS ARE GENUINE, AND ALL SUCH DOCUMENTS, INSTRUMENTS AND
AGREEMENTS ARE LEGALLY ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.

 

(C)                                  FOR ANY ITEM OF INVENTORY CONSISTING OF
ELIGIBLE INVENTORY IN ANY TRANSACTION REPORT, SUCH INVENTORY (I) CONSISTS EITHER
OF RAW MATERIALS, OR OF FINISHED GOODS, IN GOOD, NEW, AND SALABLE CONDITION,
WHICH IS NOT PERISHABLE, RETURNED, CONSIGNED, OBSOLETE, NOT SELLABLE, DAMAGED,
OR DEFECTIVE, AND IS NOT COMPRISED OF DEMONSTRATIVE OR CUSTOM INVENTORY, WORKS
IN PROGRESS, PACKAGING OR SHIPPING MATERIALS, OR SUPPLIES; (II) MEETS ALL
APPLICABLE GOVERNMENTAL STANDARDS; (III) HAS BEEN MANUFACTURED IN COMPLIANCE
WITH THE FAIR LABOR STANDARDS ACT; (IV) IS NOT SUBJECT TO ANY LIENS, EXCEPT THE
FIRST PRIORITY LIENS GRANTED OR IN FAVOR OF BANK UNDER THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR PERMITTED LIENS; AND (V) IS LOCATED AT BORROWER’S
108 CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS LOCATION OWNED BY BORROWER OR,
PROVIDED THAT BANK HAS RECEIVED LANDLORD’S WAIVERS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BANK, AT BORROWER’S 33 CHERRY HILL DRIVE, BEVERLY,
MASSACHUSETTS AND 54 CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS LOCATIONS.  IN
ADDITION, IN THE EVENT THE SALE AND LEASEBACK TRANSACTION OCCURS, BORROWER SHALL
CONCURRENTLY THEREWITH FURNISH BANK THE WAIVER AND AGREEMENT REQUIRED BY
SECTION 7.1 WHICH

 

7

--------------------------------------------------------------------------------


 

SHALL INCLUDE, INTER ALIA, A LANDLORD’S WAIVER REASONABLY SATISFACTORY TO BANK
WITH RESPECT TO BORROWER’S 108 CHERRY HILL DRIVE, BEVERLY, MASSACHUSETTS
LOCATION.

 


5.4                               LITIGATION.  AS OF THE EFFECTIVE DATE, EXCEPT
AS DISCLOSED TO BANK IN WRITING, THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR,
TO THE KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR
AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING MORE THAN ONE MILLION
DOLLARS ($1,000,000) OR THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS.


 


5.5                               NO MATERIAL DEVIATION IN FINANCIAL
STATEMENTS.  ALL CONSOLIDATED FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS
SUBSIDIARIES DELIVERED TO BANK FAIRLY PRESENT IN ALL MATERIAL RESPECTS
BORROWER’S CONSOLIDATED FINANCIAL CONDITION AND BORROWER’S CONSOLIDATED RESULTS
OF OPERATIONS.  THERE HAS NOT BEEN ANY MATERIAL DETERIORATION IN BORROWER’S
CONSOLIDATED FINANCIAL CONDITION SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS SUBMITTED TO BANK.


 


5.6                               SOLVENCY.  THE FAIR SALABLE VALUE OF
BORROWER’S ASSETS (INCLUDING GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR
VALUE OF ITS LIABILITIES; BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL
AFTER THE TRANSACTIONS IN THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS
(INCLUDING TRADE DEBTS) AS THEY MATURE.


 


5.7                               REGULATORY COMPLIANCE.  BORROWER IS NOT AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  BORROWER IS NOT ENGAGED AS ONE
OF ITS IMPORTANT ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER
REGULATIONS X, T AND U OF THE FEDERAL RESERVE BOARD OF GOVERNORS).  BORROWER HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT. 
NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS A “HOLDING COMPANY” OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY” AS EACH TERM IS DEFINED AND USED IN THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 2005.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR RULES, THE
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON ITS BUSINESS.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING,
TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER
AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS, APPROVALS AND
AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES
TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE THEIR RESPECTIVE
BUSINESSES AS CURRENTLY CONDUCTED EXCEPT WHERE THE FAILURE TO MAKE SUCH
DECLARATIONS, NOTICES OR FILINGS COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


 


5.8                               SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT
OWN ANY STOCK, PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR
PERMITTED INVESTMENTS.


 


5.9                               TAX RETURNS AND PAYMENTS; PENSION
CONTRIBUTIONS.  BORROWER AND ITS SUBSIDIARIES HAS TIMELY FILED ALL REQUIRED TAX
RETURNS AND REPORTS, AND HAS TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL
TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER OR SUCH
SUBSIDIARY.  BORROWER MAY DEFER PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT
BORROWER (A) IN GOOD FAITH CONTESTS ITS OBLIGATION TO PAY THE TAXES BY
APPROPRIATE PROCEEDINGS PROMPTLY AND DILIGENTLY INSTITUTED AND CONDUCTED,
(B) NOTIFIES BANK IN WRITING OF THE COMMENCEMENT OF, AND ANY MATERIAL
DEVELOPMENT IN, THE PROCEEDINGS, AND (C) POSTS BONDS OR TAKES ANY OTHER STEPS
REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY LEVYING SUCH CONTESTED TAXES FROM
OBTAINING A LIEN UPON ANY OF THE COLLATERAL THAT IS OTHER THAN A “PERMITTED
LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR ADJUSTMENTS PROPOSED FOR ANY OF
BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN ADDITIONAL TAXES BECOMING DUE
AND PAYABLE BY BORROWER.  BORROWER HAS PAID ALL AMOUNTS NECESSARY TO FUND ALL
PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLANS IN ACCORDANCE
WITH THEIR TERMS, AND BORROWER HAS NOT WITHDRAWN FROM PARTICIPATION IN, AND HAS
NOT PERMITTED PARTIAL OR COMPLETE TERMINATION OF, OR PERMITTED THE OCCURRENCE OF
ANY OTHER EVENT WITH RESPECT TO, ANY SUCH PLAN WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE
PENSION BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL
AGENCY.


 


5.10                        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF
THE CREDIT EXTENSIONS SOLELY AS WORKING CAPITAL AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.11                        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION,
WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT
GIVEN TO BANK, AS OF THE DATE SUCH REPRESENTATION, WARRANTY, OR OTHER STATEMENT
WAS

 

8

--------------------------------------------------------------------------------


 


MADE, TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS
GIVEN TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE
CERTIFICATES OR STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE
PROJECTIONS AND FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON
REASONABLE ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING
THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM
THE PROJECTED OR FORECASTED RESULTS).


 


5.12                        DESIGNATION OF OBLIGATIONS AS DESIGNATED SENIOR
INDEBTEDNESS.  ALL OBLIGATIONS, INCLUDING ALL PRINCIPAL, INTEREST (INCLUDING ALL
INTEREST ACCRUING AFTER THE COMMENCEMENT OF ANY BANKRUPTCY OR SIMILAR
PROCEEDING, WHETHER OR NOT A CLAIM FOR POST-PETITION INTEREST IS ALLOWABLE AS A
CLAIM IN ANY SUCH PROCEEDING), AND ALL FEES, COSTS, EXPENSES AND OTHER AMOUNTS
ACCRUED OR DUE UNDER THIS AGREEMENT AND OTHERWISE SHALL AT ALL TIMES CONSTITUTE
“DESIGNATED SENIOR INDEBTEDNESS” UNDER THE TERMS OF THE INDENTURE AND ANY
SIMILAR AGREEMENT.


 


5.13                        SPECIFIC REPRESENTATION REGARDING MATRIX INTEGRATED
SYSTEMS ACQUISITION CORPORATION.  THE SOLE ASSETS OF MATRIX INTEGRATED SYSTEMS
ACQUISITION CORPORATION, A WHOLLY-OWNED SUBSIDIARY OF AXCELIS
TECHNOLOGIES, INC., CONSIST OF (A) TANGIBLE ASSETS HAVING AN AGGREGATE FAIR
MARKET VALUE OF NOT MORE THAN $50,000.00, (B) GOODWILL AND (C) INTELLECTUAL
PROPERTY WHICH IS IMMATERIAL TO THE BUSINESS OF THE BORROWER AND/OR ITS
SUBSIDIARIES.


 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1                               GOVERNMENT COMPLIANCE.


 

(A)                                  SUBJECT TO SECTIONS 7.2 AND 7.3, MAINTAIN
ITS AND ALL ITS SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD STANDING IN THEIR
RESPECTIVE JURISDICTIONS OF FORMATION AND MAINTAIN QUALIFICATION IN EACH
JURISDICTION IN WHICH THE FAILURE TO SO QUALIFY WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.  BORROWER SHALL COMPLY,
AND HAVE EACH SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO
WHICH IT IS SUBJECT, NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE
EFFECT ON BORROWER’S BUSINESS.

 

(B)                                 OBTAIN ALL OF THE GOVERNMENTAL APPROVALS
NECESSARY FOR THE PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND THE GRANT OF A SECURITY INTEREST TO BANK IN
ALL OF ITS PROPERTY.  BORROWER SHALL PROMPTLY PROVIDE COPIES OF ANY SUCH
OBTAINED GOVERNMENTAL APPROVALS TO BANK.

 


6.2                               FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)                                  BORROWER SHALL PROVIDE BANK WITH THE
FOLLOWING:

 

(I)                                     UPON EACH REQUEST FOR A CREDIT EXTENSION
AND, IN ALL EVENTS, WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH A
TRANSACTION REPORT (AND ANY SCHEDULES RELATED THERETO INCLUDING, BUT NOT LIMITED
TO, A SCHEDULE OF ANY LITIGATION OF THE TYPE DESCRIBED IN SECTION 5.4 WHICH MAY
ARISE OR BE THREATENED FROM AND AFTER THE EFFECTIVE DATE);

 

(II)                                  WITHIN THIRTY (30) DAYS AFTER THE END OF
EACH MONTH, (A) MONTHLY ACCOUNTS RECEIVABLE AGINGS, AGED BY INVOICE DATE,
(B) MONTHLY ACCOUNTS PAYABLE AGINGS, AGED BY INVOICE DATE, AND OUTSTANDING OR
HELD CHECK REGISTERS, IF ANY, (C) MONTHLY RECONCILIATIONS OF ACCOUNTS RECEIVABLE
AGINGS (AGED BY INVOICE DATE), TRANSACTION REPORTS AND GENERAL LEDGER, AND
(D) MONTHLY INVENTORY REPORTS FOR INVENTORY VALUED ON A FIRST-IN, FIRST-OUT
BASIS AT THE LOWER OF COST OR MARKET (IN ACCORDANCE WITH GAAP), INVENTORY
BACKLOG REPORTS, OR SUCH OTHER INVENTORY REPORTS AS ARE REQUESTED BY BANK IN ITS
GOOD FAITH BUSINESS JUDGMENT;

 

(III)                               WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF
EACH FISCAL QUARTER OF BORROWER, A COMPLIANCE CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER, CERTIFYING THAT AS OF THE END OF SUCH QUARTER, BORROWER WAS
IN FULL COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND
SETTING FORTH CALCULATIONS SHOWING COMPLIANCE WITH THE FINANCIAL COVENANTS SET
FORTH IN THIS AGREEMENT AND SUCH OTHER INFORMATION AS BANK SHALL REASONABLY
REQUEST, INCLUDING, WITHOUT LIMITATION, A STATEMENT THAT AT THE END OF SUCH
QUARTER THERE WERE NO HELD CHECKS;

 

9

--------------------------------------------------------------------------------


 

(IV)                              AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OF BORROWER, QUARTERLY
UNAUDITED FINANCIAL STATEMENTS, PREPARED ON A CONSOLIDATED AND CONSOLIDATING (IN
A MANNER REASONABLY SATISFACTORY TO BANK) BASIS;

 

(V)                                 WITHIN SIXTY (60) DAYS AFTER THE END OF EACH
FISCAL YEAR OF BORROWER, (A) ANNUAL OPERATING BUDGETS (INCLUDING INCOME
STATEMENTS, BALANCE SHEETS AND CASH FLOW STATEMENTS, BY QUARTER) FOR THE THEN
CURRENT FISCAL YEAR OF BORROWER, AND (B) ANNUAL FINANCIAL PROJECTIONS FOR THE
THEN CURRENT FISCAL YEAR (ON A QUARTERLY BASIS) AS APPROVED BY BORROWER’S BOARD
OF DIRECTORS, TOGETHER WITH ANY RELATED BUSINESS FORECASTS USED IN THE
PREPARATION OF SUCH ANNUAL FINANCIAL PROJECTIONS, ALL PREPARED ON A CONSOLIDATED
AND CONSOLIDATING (IN A MANNER REASONABLY SATISFACTORY TO BANK) BASIS; AND

 

(VI)                              AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN
ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF BORROWER’S FISCAL YEAR,
ANNUAL FINANCIAL STATEMENTS PREPARED ON A CONSOLIDATED AND CONSOLIDATING (IN A
MANNER REASONABLY SATISFACTORY TO BANK)  BASIS, CERTIFIED BY, AND WITH AN
UNQUALIFIED OPINION OF, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ACCEPTABLE TO
BANK.

 

(B)                                 WITHIN TEN (10) DAYS AFTER FILING, ALL
REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR A LINK THERETO ON BORROWER’S OR ANOTHER WEBSITE ON THE INTERNET.

 

(C)                                  PROMPT WRITTEN NOTICE OF (I) ANY MATERIAL
CHANGE IN THE COMPOSITION OF THE INTELLECTUAL PROPERTY OR (II) BORROWER’S
KNOWLEDGE OF AN EVENT THAT MATERIALLY ADVERSELY AFFECTS THE VALUE OF THE
INTELLECTUAL PROPERTY.

 


6.3                               ACCOUNTS RECEIVABLE.


 

(A)                                  SCHEDULES AND DOCUMENTS RELATING TO
ACCOUNTS.  BORROWER SHALL DELIVER TO BANK TRANSACTION REPORTS, AS PROVIDED IN
SECTION 6.2, ON BANK’S STANDARD FORMS; PROVIDED, HOWEVER, THAT BORROWER’S
FAILURE TO EXECUTE AND DELIVER THE SAME SHALL NOT AFFECT OR LIMIT BANK’S LIEN
AND OTHER RIGHTS IN ALL OF BORROWER’S ACCOUNTS, NOR SHALL BANK’S FAILURE TO
ADVANCE OR LEND AGAINST A SPECIFIC ACCOUNT AFFECT OR LIMIT BANK’S LIEN AND OTHER
RIGHTS THEREIN.  IF REQUESTED BY BANK, BORROWER SHALL FURNISH BANK WITH COPIES
(OR, AT BANK’S REQUEST, ORIGINALS) OF ALL CONTRACTS, ORDERS, INVOICES, AND OTHER
SIMILAR DOCUMENTS, AND ALL SHIPPING INSTRUCTIONS, DELIVERY RECEIPTS, BILLS OF
LADING, AND OTHER EVIDENCE OF DELIVERY, FOR ANY GOODS THE SALE OR DISPOSITION OF
WHICH GAVE RISE TO SUCH ACCOUNTS.  IN ADDITION, BORROWER SHALL DELIVER TO BANK,
ON ITS REQUEST, THE ORIGINALS OF ALL INSTRUMENTS, CHATTEL PAPER, SECURITY
AGREEMENTS, GUARANTEES AND OTHER DOCUMENTS AND PROPERTY EVIDENCING OR SECURING
ANY ACCOUNTS, IN THE SAME FORM AS RECEIVED, WITH ALL NECESSARY INDORSEMENTS, AND
COPIES OF ALL CREDIT MEMOS.

 

(B)                                 DISPUTES.  BORROWER SHALL PROMPTLY NOTIFY
BANK OF ALL DISPUTES OR CLAIMS RELATING TO MATERIAL ACCOUNTS.  BORROWER MAY
FORGIVE (COMPLETELY OR PARTIALLY), COMPROMISE, OR SETTLE ANY ACCOUNT FOR LESS
THAN PAYMENT IN FULL, OR AGREE TO DO ANY OF THE FOREGOING SO LONG AS
(I) BORROWER DOES SO IN GOOD FAITH, IN A COMMERCIALLY REASONABLE MANNER, IN THE
ORDINARY COURSE OF BUSINESS, IN ARM’S-LENGTH TRANSACTIONS, AND REPORTS THE SAME
TO BANK IN THE REGULAR REPORTS PROVIDED TO BANK; (II) NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING; AND (III) AFTER TAKING INTO ACCOUNT ALL
SUCH DISCOUNTS, SETTLEMENTS AND FORGIVENESS, THE TOTAL OUTSTANDING ADVANCES WILL
NOT EXCEED THE LESSER OF THE REVOLVING LINE OR THE BORROWING BASE.

 

(C)                                  COLLECTION OF ACCOUNTS.  BORROWER SHALL
HAVE THE RIGHT TO COLLECT ALL ACCOUNTS, UNLESS AND UNTIL A DEFAULT OR AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING.  WHETHER OR NOT AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HOLD ALL PAYMENTS ON, AND
PROCEEDS OF, ACCOUNTS IN TRUST FOR BANK, AND BORROWER SHALL IMMEDIATELY DELIVER
ALL SUCH PAYMENTS AND PROCEEDS TO BANK IN THEIR ORIGINAL FORM, DULY ENDORSED, TO
BE APPLIED TO THE OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF.  ALL
PROCEEDS OF ACCOUNTS SHALL BE DEPOSITED BY BORROWER INTO A LOCKBOX ACCOUNT, OR
SUCH OTHER “BLOCKED ACCOUNT” AS BANK MAY SPECIFY, PURSUANT TO A BLOCKED ACCOUNT
AGREEMENT IN SUCH FORM AS BANK MAY SPECIFY; PROVIDED, HOWEVER, IN THE EVENT
(I) BORROWER MAINTAINS OR EXCEEDS $50,000,000 IN (A) BORROWER’S UNRESTRICTED
CASH PLUS CASH EQUIVALENTS ON DEPOSIT AT BANK PLUS (B) UNUSED AVAILABILITY UNDER
THE REVOLVING LINE, AS DETERMINED BY BANK WITH REFERENCE TO THE AVAILABILITY
AMOUNT AND (II) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
THEN ALL PAYMENTS ON, AND PROCEEDS OF, ACCOUNTS SHALL BE TRANSFERRED BY BANK TO
AN OPERATING ACCOUNT OF BORROWER MAINTAINED AT BANK.

 

10

--------------------------------------------------------------------------------

 

(D)           RETURNS.  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IF ANY ACCOUNT DEBTOR RETURNS ANY INVENTORY TO BORROWER, BORROWER
SHALL PROMPTLY (I) DETERMINE THE REASON FOR SUCH RETURN, (II) ISSUE A CREDIT
MEMORANDUM TO THE ACCOUNT DEBTOR IN THE APPROPRIATE AMOUNT, AND (III) PROVIDE A
COPY OF SUCH CREDIT MEMORANDUM TO BANK, UPON REQUEST FROM BANK.  IN THE EVENT
ANY ATTEMPTED RETURN OCCURS AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, BORROWER SHALL HOLD THE RETURNED INVENTORY IN TRUST FOR
BANK, AND IMMEDIATELY NOTIFY BANK OF THE RETURN OF THE INVENTORY.

 

(E)           VERIFICATION.  BANK MAY, FROM TIME TO TIME, VERIFY DIRECTLY WITH
THE RESPECTIVE ACCOUNT DEBTORS THE VALIDITY, AMOUNT AND OTHER MATTERS RELATING
TO THE ACCOUNTS, EITHER IN THE NAME OF BORROWER OR BANK OR SUCH OTHER NAME AS
BANK MAY CHOOSE.

 

(F)           NO LIABILITY.  BANK SHALL NOT BE RESPONSIBLE OR LIABLE FOR ANY
SHORTAGE OR DISCREPANCY IN, DAMAGE TO, OR LOSS OR DESTRUCTION OF, ANY GOODS, THE
SALE OR OTHER DISPOSITION OF WHICH GIVES RISE TO AN ACCOUNT, OR FOR ANY ERROR,
ACT, OMISSION, OR DELAY OF ANY KIND OCCURRING IN THE SETTLEMENT, FAILURE TO
SETTLE, COLLECTION OR FAILURE TO COLLECT ANY ACCOUNT, OR FOR SETTLING ANY
ACCOUNT IN GOOD FAITH FOR LESS THAN THE FULL AMOUNT THEREOF, NOR SHALL BANK BE
DEEMED TO BE RESPONSIBLE FOR ANY OF BORROWER’S OBLIGATIONS UNDER ANY CONTRACT OR
AGREEMENT GIVING RISE TO AN ACCOUNT.  NOTHING HEREIN SHALL, HOWEVER, RELIEVE
BANK FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


6.4          REMITTANCE OF PROCEEDS.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6.3(C), DELIVER, IN KIND, ALL PROCEEDS ARISING FROM THE DISPOSITION OF
ANY COLLATERAL TO BANK IN THE ORIGINAL FORM IN WHICH RECEIVED BY BORROWER NOT
LATER THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY BORROWER, TO BE APPLIED
TO THE OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF; PROVIDED THAT,
IF NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL
NOT BE OBLIGATED TO REMIT TO BANK THE PROCEEDS OF THE SALE OF WORN OUT OR
OBSOLETE EQUIPMENT DISPOSED OF BY BORROWER IN GOOD FAITH IN AN ARM’S LENGTH
TRANSACTION FOR AN AGGREGATE PURCHASE PRICE OF ONE HUNDRED THOUSAND DOLLARS
($100,000.00) OR LESS (FOR ALL SUCH TRANSACTIONS IN ANY FISCAL YEAR).  BORROWER
AGREES THAT IT WILL NOT COMMINGLE PROCEEDS OF COLLATERAL WITH ANY OF BORROWER’S
OTHER FUNDS OR PROPERTY, BUT WILL HOLD SUCH PROCEEDS SEPARATE AND APART FROM
SUCH OTHER FUNDS AND PROPERTY AND IN AN EXPRESS TRUST FOR BANK.  NOTHING IN THIS
SECTION 6.4 LIMITS THE RESTRICTIONS ON DISPOSITION OF COLLATERAL SET FORTH
ELSEWHERE IN THIS AGREEMENT.

 

6.5          Taxes; Pensions.  Timely file, and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.


 


6.6          ACCESS TO COLLATERAL; BOOKS AND RECORDS.  UPON REASONABLE NOTICE
(PROVIDED NO NOTICE IS REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING), BANK, OR ITS AGENTS, SHALL HAVE THE RIGHT, WITH SUCH FREQUENCY AS
BANK SHALL DETERMINE NECESSARY IN ITS SOLE DISCRETION, TO INSPECT THE COLLATERAL
AND THE RIGHT TO AUDIT AND COPY BORROWER’S BOOKS.  THE FOREGOING INSPECTIONS AND
AUDITS SHALL BE AT BORROWER’S EXPENSE, AND THE CHARGE THEREFOR SHALL BE $750 PER
PERSON PER DAY (OR SUCH HIGHER AMOUNT AS SHALL REPRESENT BANK’S THEN-CURRENT
STANDARD CHARGE FOR THE SAME), PLUS REASONABLE OUT-OF-POCKET EXPENSES; PROVIDED,
HOWEVER, THAT BANK SHALL CONDUCT NO MORE THAN TWO (2) SUCH AUDIT(S) PER FISCAL
YEAR AT BORROWER’S EXPENSE IN THE EVENT NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  IN THE EVENT BORROWER AND BANK SCHEDULE AN AUDIT MORE THAN TEN
(10) DAYS IN ADVANCE, AND BORROWER CANCELS OR SEEKS TO RESCHEDULES THE AUDIT
WITH LESS THAN TEN (10) DAYS WRITTEN NOTICE TO BANK, THEN (WITHOUT LIMITING ANY
OF BANK’S RIGHTS OR REMEDIES), BORROWER SHALL PAY BANK A FEE OF $1,000 PLUS ANY
OUT-OF-POCKET EXPENSES INCURRED BY BANK TO COMPENSATE BANK FOR THE ANTICIPATED
COSTS AND EXPENSES OF THE CANCELLATION OR RESCHEDULING.


 


6.7          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION AND AS
BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE SATISFACTORY TO BANK.  ALL PROPERTY POLICIES
SHALL HAVE A LOSS PAYABLE ENDORSEMENT SHOWING BANK AS LOSS PAYEE AND WAIVE
SUBROGATION AGAINST BANK, AND ALL LIABILITY POLICIES SHALL SHOW, OR HAVE
ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL INSURED.  ALL POLICIES (OR THE LOSS
PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS) SHALL PROVIDE THAT THE INSURER
SHALL ENDEAVOR TO GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE BEFORE CANCELING,
AMENDING, OR DECLINING TO RENEW ITS POLICY.  AT BANK’S REQUEST, BORROWER SHALL
DELIVER CERTIFICATES OF INSURANCE AND/OR COPIES OF POLICIES AND EVIDENCE OF ALL
PREMIUM PAYMENTS.  PROCEEDS PAYABLE UNDER ANY PROPERTY

 

11

--------------------------------------------------------------------------------


 


POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT OF THE
OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (A)(X) SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION OF
APPLYING THE PROCEEDS OF ANY CASUALTY POLICY UP TO ONE HUNDRED THOUSAND DOLLARS
($100,000.00) WITH RESPECT TO ANY LOSS, BUT NOT EXCEEDING TWO HUNDRED FIFTY
THOUSAND  DOLLARS ($250,000.00) IN THE AGGREGATE FOR ALL LOSSES UNDER ALL
CASUALTY POLICIES IN ANY ONE YEAR, TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED
OR DAMAGED PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR REPAIRED PROPERTY
(I) SHALL BE OF EQUAL OR LIKE VALUE AS THE REPLACED OR REPAIRED COLLATERAL AND
(II) SHALL BE DEEMED COLLATERAL IN WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY
SECURITY INTEREST, AND (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE
OPTION OF BANK, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER
FAILS TO OBTAIN INSURANCE AS REQUIRED UNDER THIS SECTION 6.7 OR TO PAY ANY
AMOUNT OR FURNISH ANY REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK
MAY MAKE ALL OR PART OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED
IN THIS SECTION 6.7, AND TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.8          OPERATING ACCOUNTS.

 

(A)           MAINTAIN (I) NOT LESS THAN 60% OF THE DOLLAR VALUE OF ALL
UNRESTRICTED CASH OF BORROWER AND ITS SUBSIDIARIES WITH BANKS OR FINANCIAL
INSTITUTIONS LOCATED WITHIN THE UNITED STATES; AND (II) BORROWER’S AND ITS
DOMESTIC SUBSIDIARIES’ PRIMARY OPERATING ACCOUNTS, DISBURSEMENT ACCOUNTS, AND
OTHER DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS WITH BANK AND BANK’S AFFILIATES,
WHICH ACCOUNTS SHALL REPRESENT AT LEAST 51% OF THE DOLLAR VALUE OF ALL OF
BORROWER’S AND ITS SUBSIDIARIES’ OPERATING AND OTHER DEPOSIT ACCOUNTS AND
SECURITIES ACCOUNTS AT ALL BANKS OR FINANCIAL INSTITUTIONS.

 

(B)           PROVIDE BANK FIVE (5) DAYS PRIOR WRITTEN NOTICE BEFORE
ESTABLISHING ANY COLLATERAL ACCOUNT WITHIN THE UNITED STATES AT OR WITH ANY BANK
OR FINANCIAL INSTITUTION OTHER THAN BANK OR BANK’S AFFILIATES.  FOR EACH
COLLATERAL ACCOUNT LOCATED WITHIN THE UNITED STATES THAT BORROWER AT ANY TIME
MAINTAINS, BORROWER SHALL CAUSE THE APPLICABLE BANK OR FINANCIAL INSTITUTION
(OTHER THAN BANK) AT OR WITH WHICH ANY SUCH COLLATERAL ACCOUNT IS MAINTAINED TO
EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER APPROPRIATE INSTRUMENT WITH
RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S LIEN IN SUCH COLLATERAL
ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER.  THE PROVISIONS OF THE PREVIOUS
SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR PAYROLL,
PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT
OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS SUCH, OR TO THE
BORROWER’S PLEDGED TIME DEPOSIT MAINTAINED WITH ABN AMRO BANK TO SECURE THE
LETTERS OF CREDIT ISSUED IN CONNECTION WITH VALUE ADDED TAX RECOVERY INITIATIVES
OF AXCELIS TECHNOLOGIES GMBH, OR TO THOSE COLLATERAL ACCOUNTS IDENTIFIED ON
SCHEDULE 6.8(B) HERETO, PROVIDED THAT THE AMOUNTS ON DEPOSIT IN SUCH COLLATERAL
ACCOUNTS SHALL NOT EXCEED THE MAXIMUM AMOUNTS INDICATED ON SCHEDULE 6.8(B).

 

(C)           NOTWITHSTANDING (I) THE REQUIREMENT IN SECTION 6.8(A) THAT ALL OF
BORROWER’S AND ITS DOMESTIC SUBSIDIARIES’ PRIMARY OPERATING ACCOUNTS,
DISBURSEMENT ACCOUNTS, AND OTHER DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS BE
MAINTAINED WITH BANK AND BANK’S AFFILIATES; OR (II) THE REQUIREMENT IN
SECTION 6.8(B) THAT BORROWER SHALL CAUSE ANY BANK OR FINANCIAL INSTITUTION
(OTHER THAN BANK) AT OR WITH WHICH ANY COLLATERAL ACCOUNT IS MAINTAINED TO
EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER APPROPRIATE INSTRUMENT WITH
RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S LIEN IN SUCH COLLATERAL
ACCOUNT; BANK AGREES THAT BORROWER SHALL HAVE NINETY (90) DAYS FROM THE
EFFECTIVE DATE (OR SUCH LONGER PERIOD AS BANK MAY AGREE TO IN WRITING) TO CLOSE
ALL OF BORROWER’S AND ITS DOMESTIC SUBSIDIARIES’ PRIMARY OPERATING ACCOUNTS,
DISBURSEMENT ACCOUNTS, AND OTHER DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS
LOCATED WITH BANKS OR FINANCIAL INSTITUTIONS OTHER THAN BANK AND BANK’S
AFFILIATES; PROVIDED, HOWEVER, THAT WITH RESPECT TO ACCOUNT NO. 5800355702
MAINTAINED WITH LASALLE BANK (THE “EXISTING LOCKBOX ACCOUNT”), BORROWER SHALL
CAUSE SUCH ACCOUNT TO BE CLOSED WITHIN 120 DAYS FROM THE EFFECTIVE DATE (OR SUCH
LONGER PERIOD AS BANK MAY AGREE TO IN WRITING) PROVIDED THAT, AT ALL TIMES PRIOR
TO SUCH CLOSURE, BORROWER SHALL CAUSE ALL DEPOSITS IN THE EXISTING LOCKBOX
ACCOUNT TO BE SWEPT ON A DAILY BASIS AND DEPOSITED INTO A LOCKBOX ACCOUNT, OR
SUCH OTHER “BLOCKED ACCOUNT”, MAINTAINED WITH BANK; PROVIDED FURTHER, THAT AT
ALL TIMES FROM AND AFTER THE EFFECTIVE DATE, BORROWER SHALL MAINTAIN SUFFICIENT
DEPOSITS WITH BANK AND BANK’S AFFILIATES TO COMPLY WITH THE MINIMUM DOLLAR VALUE
REQUIREMENTS SET FORTH IN CLAUSES (I) AND (II) OF SECTION 6.8(A).


 


6.9          FINANCIAL COVENANTS.

 

(A)           LIQUIDITY.  (I) AT ALL TIMES UNTIL BORROWER FURNISHES BANK WITH
EVIDENCE SATISFACTORY TO BANK THAT BORROWER, ON A CONSOLIDATED BASIS, HAS
ACHIEVED NET INCOME OF AT LEAST $1.00 FOR TWO CONSECUTIVE FISCAL QUARTERS,
BORROWER SHALL MAINTAIN THE GREATER OF (A) $50,000,000 OR (B) TWO TIMES (2X) THE
AMOUNT OF ALL OUTSTANDING CREDIT

 

12

--------------------------------------------------------------------------------


 

EXTENSIONS (INCLUDING ALL AMOUNTS OUTSTANDING UNDER THE RECEIVABLES PURCHASE
FACILITY), OF (X) UNRESTRICTED CASH AND CASH EQUIVALENTS AT BANK PLUS (Y) UNUSED
AVAILABILITY UNDER THE REVOLVING LINE, AS DETERMINED BY BANK WITH REFERENCE TO
THE AVAILABILITY AMOUNT SET FORTH HEREIN; AND (II) AT ALL TIMES THEREAFTER,
BORROWER SHALL MAINTAIN AT LEAST $40,000,000 OF (A) UNRESTRICTED CASH AND CASH
EQUIVALENTS AT BANK PLUS (B) UNUSED AVAILABILITY UNDER THE REVOLVING LINE, AS
DETERMINED BY BANK WITH REFERENCE TO THE AVAILABILITY AMOUNT SET FORTH HEREIN;
PROVIDED THAT, IN NO EVENT SHALL THE MINIMUM LIQUIDITY COVENANT BE REDUCED TO
$40,000,000 UNTIL AFTER SUCH TIME AS THE CONVERTIBLE SENIOR SUBORDINATED NOTES
HAVE BEEN SATISFIED IN FULL AND THE INDENTURE HAS BEEN TERMINATED.

 

(B)           MAXIMUM LOSSES.  AS OF THE LAST DAY OF EACH APPLICABLE FISCAL
QUARTER, ON A CONSOLIDATED BASIS, BORROWER SHALL NOT SUFFER ANY LOSS IN EXCESS
OF: (I) $17,500,000 FOR THE FISCAL QUARTER ENDED MARCH 31, 2008; (II) $7,500,000
FOR THE FISCAL QUARTER ENDED JUNE 30, 2008; AND (III) $2,500,000 FOR THE FISCAL
QUARTER ENDED SEPTEMBER 30, 2008.

 

(C)           PROFITABILITY.  AS OF THE LAST DAY OF EACH APPLICABLE FISCAL
QUARTER, ON A CONSOLIDATED BASIS, BORROWER SHALL MAINTAIN A MINIMUM POSITIVE NET
INCOME OF $1 FOR EACH FISCAL QUARTER FOLLOWING THE FISCAL QUARTER ENDED
SEPTEMBER 30, 2008.


 


6.10        PROTECTION AND REGISTRATION OF INTELLECTUAL PROPERTY RIGHTS. 
BORROWER SHALL: (A) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND ENFORCEABILITY
OF ITS MATERIAL INTELLECTUAL PROPERTY; (B) PROMPTLY ADVISE BANK IN WRITING OF
MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY; AND (C) NOT ALLOW ANY
INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S BUSINESS TO BE ABANDONED, FORFEITED
OR DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT.  IF BORROWER
(I) OBTAINS ANY PATENT, REGISTERED TRADEMARK OR SERVICEMARK, REGISTERED
COPYRIGHT, REGISTERED MASK WORK, OR ANY PENDING APPLICATION FOR ANY OF THE
FOREGOING, WHETHER AS OWNER, LICENSEE OR OTHERWISE, OR (II) APPLIES FOR ANY
PATENT OR THE REGISTRATION OF ANY TRADEMARK OR SERVICEMARK, THEN BORROWER SHALL
PROVIDE WRITTEN NOTICE THEREOF TO BANK ON A QUARTERLY BASIS UPON THE DELIVERY OF
THE COMPLIANCE CERTIFICATE FOR SUCH PERIOD, AND SHALL EXECUTE SUCH INTELLECTUAL
PROPERTY SECURITY AGREEMENTS AND OTHER DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS
BANK SHALL REQUEST IN ITS GOOD FAITH BUSINESS JUDGMENT TO PERFECT AND MAINTAIN A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF BANK IN SUCH PROPERTY. 
IF BORROWER DECIDES TO REGISTER ANY COPYRIGHTS OR MASK WORKS IN THE UNITED
STATES COPYRIGHT OFFICE, BORROWER SHALL: (X) PROVIDE BANK WITH AT LEAST FIFTEEN
(15) DAYS PRIOR WRITTEN NOTICE OF BORROWER’S INTENT TO REGISTER SUCH COPYRIGHTS
OR MASK WORKS TOGETHER WITH A COPY OF THE APPLICATION IT INTENDS TO FILE WITH
THE UNITED STATES COPYRIGHT OFFICE (EXCLUDING EXHIBITS THERETO); (Y) EXECUTE AN
INTELLECTUAL PROPERTY SECURITY AGREEMENT AND SUCH OTHER DOCUMENTS AND TAKE SUCH
OTHER ACTIONS AS BANK MAY REQUEST IN ITS GOOD FAITH BUSINESS JUDGMENT TO PERFECT
AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF BANK IN
THE COPYRIGHTS OR MASK WORKS INTENDED TO BE REGISTERED WITH THE UNITED STATES
COPYRIGHT OFFICE; AND (Z) RECORD SUCH INTELLECTUAL PROPERTY SECURITY AGREEMENT
WITH THE UNITED STATES COPYRIGHT OFFICE CONTEMPORANEOUSLY WITH FILING THE
COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE UNITED STATES COPYRIGHT OFFICE. 
UPON BANK’S REQUEST, BORROWER SHALL PROMPTLY PROVIDE TO BANK COPIES OF ALL
APPLICATIONS THAT IT FILES FOR PATENTS OR FOR THE REGISTRATION OF TRADEMARKS,
SERVICEMARKS, COPYRIGHTS OR MASK WORKS, TOGETHER WITH EVIDENCE OF THE RECORDING
OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENT NECESSARY FOR BANK TO PERFECT
AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH PROPERTY.


 


6.11       LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING THROUGH
THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK, WITHOUT EXPENSE TO
BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S BOOKS AND
RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO PROSECUTE
OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST BANK WITH
RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.12       FURTHER ASSURANCES.  EXECUTE ANY FURTHER INSTRUMENTS AND TAKE FURTHER
ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE BANK’S LIEN IN THE
COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT.  DELIVER TO BANK, WITHIN
FIVE (5) DAYS AFTER THE SAME ARE SENT OR RECEIVED, COPIES OF ALL CORRESPONDENCE,
REPORTS, DOCUMENTS AND OTHER FILINGS WITH ANY GOVERNMENTAL AUTHORITY REGARDING
COMPLIANCE WITH OR MAINTENANCE OF GOVERNMENTAL APPROVALS OR REQUIREMENTS OF LAW
OR THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL EFFECT ON ANY OF THE
GOVERNMENTAL APPROVALS OR OTHERWISE ON THE OPERATIONS OF BORROWER OR ANY OF ITS
SUBSIDIARIES.

 

6.13       Designated Senior Indebtedness.  Borrower shall designate all
principal of, interest (including all interest accruing after the commencement
of any bankruptcy or similar proceeding, whether or not a claim for
post-petition interest is allowable as a claim in any such proceeding), and all
fees, costs, expenses and other amounts accrued or due under this Agreement as
“Designated Senior Indebtedness”, or such similar term, in any future

 

13

--------------------------------------------------------------------------------


 

Subordinated Debt incurred by Borrower after the date hereof, if such
Subordinated Debt contains such term or similar term and if the effect of such
designation is to grant to Bank the same or similar rights as granted to Bank as
a holder of “Designated Senior Indebtedness” under the Indenture and any similar
agreement.

 

7             NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:


 


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO TRANSFER,
ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR TRANSFERS (A) OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN-OUT OR OBSOLETE
EQUIPMENT; (C) IN CONNECTION WITH PERMITTED LIENS AND PERMITTED INVESTMENTS;
(D) OF NON-EXCLUSIVE LICENSES FOR THE USE OF THE PROPERTY OF BORROWER OR ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; AND (E) IN THE EVENT NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE SALE LEASEBACK
TRANSACTION, PROVIDED THAT (I) NOT LESS THAN SEVENTY-FIVE PERCENT (75%) OF THE
PROCEEDS OF THE SALE LEASEBACK TRANSACTION SHALL BE MAINTAINED AT BANK AT ALL
TIMES, PROVIDED, HOWEVER, SUBJECT TO THE TERMS OF SECTION 7.9, SUCH PROCEEDS MAY
BE USED TO RETIRE BORROWER’S INDEBTEDNESS UNDER THE CONVERTIBLE SENIOR
SUBORDINATED NOTES AND (II) BORROWER SHALL HAVE RECEIVED A WAIVER AND AGREEMENT
FROM THE BUYER/LESSOR UNDER THE SALE LEASEBACK TRANSACTION IN FORM AND SUBSTANCE
ANNEXED HERETO AS EXHIBIT 7.1.  CONCURRENTLY WITH THE CONSUMMATION OF THE SALE
LEASEBACK TRANSACTION IN ACCORDANCE WITH THE FORGOING, BANK SHALL PROVIDE A
DISCHARGE OF THE NEGATIVE PLEDGE.


 


7.2          CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP, CONTROL, OR BUSINESS
LOCATIONS.  (A) ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY
BUSINESS OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND SUCH
SUBSIDIARY, AS APPLICABLE, OR REASONABLY RELATED THERETO; (B) LIQUIDATE OR
DISSOLVE, OTHER THAN THE DISSOLUTION OF THE SUBSIDIARIES IDENTIFIED ON SCHEDULE
7.2 ATTACHED HERETO; OR (C) HAVE A MATERIAL CHANGE IN EXECUTIVE MANAGEMENT
(PROVIDED THAT BORROWER SHALL HAVE NINETY (90) DAYS TO RETAIN A REPLACEMENT
REASONABLY ACCEPTABLE TO BANK) OR PERMIT OR SUFFER ANY CHANGE IN CONTROL. 
BORROWER SHALL NOT, WITHOUT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO
BANK: (1) ADD ANY NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING WAREHOUSES
(UNLESS SUCH NEW OFFICES OR BUSINESS LOCATIONS CONTAIN LESS THAN ONE MILLION
DOLLARS ($1,000,000.00) IN BORROWER’S ASSETS OR PROPERTY OR BORROWER OBTAINS A
LANDLORD AGREEMENT OR BAILEE AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BANK), (2) CHANGE ITS JURISDICTION OF ORGANIZATION, (3) CHANGE
ITS ORGANIZATIONAL STRUCTURE OR TYPE, (4) CHANGE ITS LEGAL NAME, OR (5) CHANGE
ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS JURISDICTION OF ORGANIZATION.


 


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.  A SUBSIDIARY (OTHER THAN A
DOMESTIC SUBSIDIARY) MAY MERGE OR CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO
BORROWER AND A DOMESTIC SUBSIDIARY MAY MERGE INTO ANOTHER DOMESTIC SUBSIDIARY OR
INTO BORROWER.


 


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


 


7.5          ENCUMBRANCE.  CREATE, INCUR, ALLOW, OR SUFFER ANY LIEN ON ANY OF
ITS PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE
SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR
PERMITTED LIENS, PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST PRIORITY
SECURITY INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT, DOCUMENT,
INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH ANY
PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF PROHIBITING
BORROWER OR ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING, GRANTING A
SECURITY INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY
SUBSIDIARY’S INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE PERMITTED IN
SECTION 7.1 HEREOF AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


 


7.6          MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN ANY COLLATERAL
ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.8.(B) HEREOF.


 


7.7          DISTRIBUTIONS; INVESTMENTS.  (A) PAY ANY DIVIDENDS OR MAKE ANY
DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK PROVIDED
THAT (I) BORROWER MAY CONVERT ANY OF ITS CONVERTIBLE SECURITIES INTO OTHER
SECURITIES PURSUANT TO THE TERMS OF SUCH CONVERTIBLE SECURITIES OR OTHERWISE IN
EXCHANGE THEREOF, AND

 

14

--------------------------------------------------------------------------------


 


(II) BORROWER MAY PAY DIVIDENDS SOLELY IN COMMON STOCK; OR (B) DIRECTLY OR
INDIRECTLY MAKE ANY INVESTMENT OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY
OF ITS SUBSIDIARIES TO DO SO.


 


7.8          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


 


7.9          SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY PAYMENT ON ANY
SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR,
OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT; PROVIDED,
HOWEVER, BORROWER ACKNOWLEDGES AND AGREES THAT NO PAYMENTS WILL BE MADE ON
ACCOUNT OF THE CONVERTIBLE SENIOR SUBORDINATED NOTES IN THE EVENT ANY DEFAULT OR
EVENT OF DEFAULT THEN EXISTS OR WOULD OCCUR AFTER GIVING EFFECT TO ANY SUCH
PAYMENT HAVING BEEN MADE, OR (B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO
THE SUBORDINATED DEBT WHICH WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY
AFFECT THE SUBORDINATION THEREOF TO OBLIGATIONS OWED TO BANK.


 


7.10        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO
PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT
EXTENSION FOR THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF
ERISA, PERMIT A REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA,
TO OCCUR; FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE
ANY OTHER LAW OR REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM
PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.

 

8             EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:


 


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE ANY PAYMENT OF
PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR (B) PAY ANY
OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH OBLIGATIONS ARE DUE
AND PAYABLE (WHICH THREE (3) DAY GRACE PERIOD SHALL NOT APPLY TO PAYMENTS DUE ON
THE REVOLVING LINE MATURITY DATE).  DURING THE CURE PERIOD, THE FAILURE TO CURE
THE PAYMENT DEFAULT IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE
MADE DURING THE CURE PERIOD);


 


8.2          COVENANT DEFAULT.

 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.7, 6.8, 6.9, 6.12 or violates any covenant in Section 7; or


 


(B) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY
LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT
SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS SHALL BE MADE
DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS SECTION SHALL NOT
APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER COVENANTS SET
FORTH IN SUBSECTION (A) ABOVE;


 


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;

 

15

--------------------------------------------------------------------------------


 


8.4          ATTACHMENT; LEVY; RESTRAINT ON BUSINESS.  (A) (I) THE SERVICE OF
PROCESS SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF BORROWER
OR OF ANY ENTITY UNDER CONTROL OF BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT
WITH BANK OR ANY BANK AFFILIATE, OR (II) A NOTICE OF LIEN, LEVY, OR ASSESSMENT
IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY, AND THE SAME
UNDER SUBCLAUSES (I) AND (II) HEREOF ARE NOT, WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF, DISCHARGED OR STAYED (WHETHER THROUGH THE POSTING OF A BOND
OR OTHERWISE); PROVIDED, HOWEVER, NO CREDIT EXTENSIONS SHALL BE MADE DURING ANY
TEN (10) DAY CURE PERIOD; AND (B) (I) ANY MATERIAL PORTION OF BORROWER’S ASSETS
IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR
RECEIVER, OR (II) ANY COURT ORDER ENJOINS, RESTRAINS, OR PREVENTS BORROWER FROM
CONDUCTING ANY MATERIAL PART OF ITS BUSINESS;


 


8.5          INSOLVENCY.  (A) BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING
TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER
BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN
AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS (BUT NO
CREDIT EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN
CLAUSE (A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6          OTHER AGREEMENTS.  THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN
A RIGHT BY SUCH THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE
THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00) OR THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
OR ANY GUARANTOR’S BUSINESS.


 


8.7          JUDGMENTS.  ONE OR MORE JUDGMENTS, ORDERS, OR DECREES FOR THE
PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST
FIVE HUNDRED THOUSAND  DOLLARS ($500,000.00) (NOT COVERED BY INDEPENDENT
THIRD-PARTY INSURANCE AS TO WHICH LIABILITY HAS BEEN ACCEPTED BY SUCH INSURANCE
CARRIER) SHALL BE RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED,
UNVACATED, OR UNSTAYED FOR A PERIOD OF TEN (10) DAYS AFTER THE ENTRY THEREOF
(PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE SATISFACTION,
VACATION, OR STAY OF SUCH JUDGMENT, ORDER, OR DECREE);


 


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW OR LATER IN THIS
AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO BANK OR TO INDUCE
BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH REPRESENTATION,
WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;


 


8.9          SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS
SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF SUCH AGREEMENT;


 


8.10        GUARANTY; GUARANTOR DEFAULTS.  (A) ANY GUARANTY OF ANY OBLIGATIONS
TERMINATES OR CEASES FOR ANY REASON TO BE IN FULL FORCE AND EFFECT; (B) ANY
GUARANTOR DOES NOT PERFORM ANY OBLIGATION OR COVENANT UNDER ANY GUARANTY OF THE
OBLIGATIONS; (C) ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.3, 8.4, 8.5, 8.7, OR
8.8. OCCURS WITH RESPECT TO ANY GUARANTOR; (D) THE LIQUIDATION, WINDING UP, OR
TERMINATION OF EXISTENCE OF ANY GUARANTOR; (E) THE OCCURRENCE OF ANY “EVENT OF
DEFAULT” UNDER (AND AS DEFINED IN) ANY GUARANTOR SECURITY AGREEMENT; OR (F) THE
OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER (AND AS DEFINED IN) ANY PLEDGE
AGREEMENT EXECUTED AND DELIVERED BY ANY GUARANTOR; OR

 

8.11        Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

 

16

--------------------------------------------------------------------------------


 

9             BANK’S RIGHTS AND REMEDIES


 


9.1          RIGHTS AND REMEDIES.  WHILE AN EVENT OF DEFAULT OCCURS AND
CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:

 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)          STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

(C)           DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS
COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS
OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND
(II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE
OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

(D)          TERMINATE ANY FX FORWARD CONTRACTS;

 

(E)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE, NOTIFY ANY
PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS, AND
VERIFY THE AMOUNT OF SUCH ACCOUNT;

 

(F)           MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS
LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR
TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A
LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY
OF BANK’S RIGHTS OR REMEDIES;

 

(G)          APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF BORROWER
IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR THE
ACCOUNT OF BORROWER;

 

(H)          SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(I)           PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

 

(J)           DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

 

(K)          EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).


 

9.2         POWER OF ATTORNEY.  BORROWER HEREBY IRREVOCABLY APPOINTS BANK AS ITS
LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE BORROWER’S NAME ON ANY
CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN BORROWER’S NAME ON ANY
INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS AGAINST ACCOUNT DEBTORS;
(C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE ACCOUNTS DIRECTLY WITH
ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES REASONABLE; (D) MAKE,
SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE POLICIES; (E) PAY,
CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST, AND ADVERSE
CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED THEREON, OR OTHERWISE TAKE
ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND (F) TRANSFER THE COLLATERAL
INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE PERMITS.  BORROWER HEREBY
APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN BORROWER’S NAME ON ANY
DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE PERFECTION OF BANK’S SECURITY
INTEREST IN THE COLLATERAL REGARDLESS OF WHETHER AN

 

17

--------------------------------------------------------------------------------


 


EVENT OF DEFAULT HAS OCCURRED UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED IN FULL
(EXCEPT FOR CONTINGENT INDEMNIFICATION OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN
MADE) AND BANK IS UNDER NO FURTHER OBLIGATION TO MAKE CREDIT EXTENSIONS
HEREUNDER.  BANK’S FOREGOING APPOINTMENT AS BORROWER’S ATTORNEY IN FACT, AND ALL
OF BANK’S RIGHTS AND POWERS, COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL
OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED AND BANK’S OBLIGATION TO
PROVIDE CREDIT EXTENSIONS TERMINATES.


 


9.3          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN THE INSURANCE
CALLED FOR BY SECTION 6.7 OR FAILS TO PAY ANY PREMIUM THEREON OR FAILS TO PAY
ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND
ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE,
BEARING INTEREST AT THE THEN HIGHEST APPLICABLE RATE, AND SECURED BY THE
COLLATERAL.  BANK WILL MAKE REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE
OF BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A
REASONABLE TIME THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE
SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.4          APPLICATION OF PAYMENTS AND PROCEEDS.  BORROWER SHALL HAVE NO RIGHT
TO SPECIFY THE ORDER OR THE ACCOUNTS TO WHICH BANK SHALL ALLOCATE OR APPLY ANY
PAYMENTS REQUIRED TO BE MADE BY BORROWER TO BANK OR OTHERWISE RECEIVED BY BANK
UNDER THIS AGREEMENT WHEN ANY SUCH ALLOCATION OR APPLICATION IS NOT SPECIFIED
ELSEWHERE IN THIS AGREEMENT.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BANK MAY APPLY ANY FUNDS IN ITS POSSESSION, WHETHER FROM BORROWER
ACCOUNT BALANCES, PAYMENTS, PROCEEDS REALIZED AS THE RESULT OF ANY COLLECTION OF
ACCOUNTS OR OTHER DISPOSITION OF THE COLLATERAL, OR OTHERWISE, TO THE
OBLIGATIONS IN SUCH ORDER AS BANK SHALL DETERMINE IN ITS SOLE DISCRETION.  ANY
SURPLUS SHALL BE PAID TO BORROWER BY CREDIT TO THE DESIGNATED DEPOSIT ACCOUNT OR
TO OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK
FOR ANY DEFICIENCY.  IF BANK, IN ITS GOOD FAITH BUSINESS JUDGMENT, DIRECTLY OR
INDIRECTLY ENTERS INTO A DEFERRED PAYMENT OR OTHER CREDIT TRANSACTION WITH ANY
PURCHASER AT ANY SALE OF COLLATERAL, BANK SHALL HAVE THE OPTION, EXERCISABLE AT
ANY TIME, OF EITHER REDUCING THE OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE
PURCHASE PRICE OR DEFERRING THE REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL
RECEIPT BY BANK OF CASH THEREFOR.


 


9.5          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE COLLATERAL IN THE
POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE LIABLE OR RESPONSIBLE
FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE TO THE
COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY ACT OR
DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON.  BORROWER BEARS
ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


 


9.6          NO WAIVER; REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR
TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY
RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR
THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND
THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS
GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE
CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. 
BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


 


9.7          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.

 

10           NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

18

--------------------------------------------------------------------------------


 

If to Borrower:

Axcelis Technologies, Inc.

 

108 Cherry Hill Drive

 

Beverly, Massachusetts 01915

 

Attn: Stephen G. Bassett, Chief Financial Officer and Executive Vice President

 

Fax: 978-787-4090

 

Email: Stephen.bassett@axcelis.com

 

 

If to Borrower:

Axcelis Technologies, Inc.

 

108 Cherry Hill Drive

 

Beverly, Massachusetts 01915

 

Attn: Lynnette C. Fallon, Executive Vice President HR/Legal, General Counsel and
Secretary

 

Fax: 978-787-4090

 

Email: lynnette.fallon@axcelis.com

 

 

With a copy to:

Edward Angell Palmer and Dodge LLP

 

111 Huntington Avenue

 

Boston, Massachusetts 02199

 

Attn: James I. Rubens, Esquire

 

Fax: 888-325-9130

 

Email: jrubens@eapdlaw.com

 

 

If to Bank:

Silicon Valley Bank

 

One Newton Executive Park, Suite 200

 

2221 Washington Street

 

Newton, Massachusetts 02462

 

Attn: Michael Tramack

 

Fax: 617.969.5478

 

Email: mtramack@svbank.com

 

 

with a copy to:

Riemer & Braunstein LLP

 

Three Center Plaza

 

Boston, Massachusetts 02108

 

Attn: Charles W. Stavros, Esquire

 

Fax: 617.880.3456

 

Email: CStavros@riemerlaw.com

 

11           CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

 

19

--------------------------------------------------------------------------------


 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12           GENERAL PROVISIONS


 


12.1        TERMINATION PRIOR TO REVOLVING LINE MATURITY DATE.  THIS AGREEMENT
MAY BE TERMINATED PRIOR TO THE REVOLVING LINE MATURITY DATE BY BORROWER,
EFFECTIVE THREE (3) BUSINESS DAYS AFTER WRITTEN NOTICE OF TERMINATION IS GIVEN
TO BANK; PROVIDED THAT THE RECEIVABLES PURCHASE FACILITY SHALL AUTOMATICALLY,
WITHOUT FURTHER ACTION, TERMINATE UPON THE TERMINATION OF THIS AGREEMENT. 
NOTWITHSTANDING ANY SUCH TERMINATION, BANK’S LIEN AND SECURITY INTEREST IN THE
COLLATERAL SHALL CONTINUE UNTIL BORROWER FULLY SATISFIES ITS OBLIGATIONS IN CASH
(EXCEPT FOR CONTINGENT INDEMNIFICATION OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN
MADE).  IF SUCH TERMINATION IS AT BORROWER’S ELECTION (REGARDLESS OF WHETHER ANY
DEFAULT OR EVENT OF DEFAULT THEN EXISTS) OR AT BANK’S ELECTION DUE TO THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL PAY TO BANK,
IN ADDITION TO THE PAYMENT OF ANY OTHER EXPENSES OR FEES THEN-OWING, A
TERMINATION FEE IN AN AMOUNT EQUAL TO (I) TWO PERCENT (2%) OF THE TOTAL
COMMITMENT IF SUCH TERMINATION OCCURS ON OR PRIOR TO THE FIRST ANNIVERSARY OF
THE EFFECTIVE DATE, AND (II) ONE PERCENT (1%) OF THE TOTAL COMMITMENT IF SUCH
TERMINATION OCCURS AFTER THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE BUT PRIOR
TO THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE.


 


12.2        RIGHT OF SET-OFF.  BORROWER HEREBY GRANTS TO BANK A LIEN AND A RIGHT
OF SETOFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER NOW EXISTING OR
HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS, COLLATERAL AND
PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY, SAFEKEEPING OR CONTROL OF
BANK OR ANY ENTITY UNDER THE CONTROL OF BANK (INCLUDING A SUBSIDIARY OF BANK) OR
IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND OR NOTICE, BANK MAY SETOFF
THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO ANY LIABILITY OR OBLIGATION
OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF THE ADEQUACY OF ANY OTHER
COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


 


12.3        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION).  BANK
HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; PROVIDED, HOWEVER, THAT PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, ANY SUCH ASSIGNMENT OR PARTICIPATION MAY ONLY BE MADE TO AN ELIGIBLE
ASSIGNEE.


 


12.4        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED PERSON”) HARMLESS
AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY,
“CLAIMS”) ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK EXPENSES
INCURRED, OR PAID BY SUCH INDEMNIFIED PERSON FROM, FOLLOWING, OR ARISING FROM
TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED BY SUCH INDEMNIFIED
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.5        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


 


12.6        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.

 

20

--------------------------------------------------------------------------------

 


12.7        CORRECTION OF LOAN DOCUMENTS.  BANK MAY CORRECT PATENT ERRORS AND
FILL IN ANY BLANKS IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSISTENT
WITH THE AGREEMENT OF THE PARTIES.


 


12.8        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING AND SIGNED BY BOTH BANK AND BORROWER.  THIS
AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS
SUBJECT MATTER AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN
DOCUMENTS MERGE INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


12.9        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.10      SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN THIS
AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED PURSUANT TO
ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY OBLIGATIONS AND ANY
OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE TERMINATION OF THIS
AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION OF BORROWER IN SECTION 12.2 TO
INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS WITH RESPECT TO
SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.11      CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A) TO BANK’S
SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE TRANSFEREE’S OR
PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW,
REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS OTHERWISE
REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; (E) AS BANK CONSIDERS
APPROPRIATE IN EXERCISING REMEDIES UNDER THE LOAN DOCUMENTS; AND (F) TO
THIRD-PARTY SERVICE PROVIDERS OF BANK SO LONG AS SUCH SERVICE PROVIDERS HAVE
EXECUTED A CONFIDENTIALITY AGREEMENT WITH BANK WITH TERMS NO LESS RESTRICTIVE
THAN THOSE CONTAINED HEREIN.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
INFORMATION THAT EITHER: (I) IS IN THE PUBLIC DOMAIN OR IN BANK’S POSSESSION
WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO
BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES NOT KNOW THAT
THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.

 

Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

 

13           DEFINITIONS


 


13.1        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE FOLLOWING MEANINGS:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.  For avoidance of doubt, Borrower
and Bank agree that SEN Corporation, an SHI and Axcelis Company, is not an
Affiliate hereunder.

 

“Agreement” is defined in the preamble hereof.

 

21

--------------------------------------------------------------------------------


 

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserve, minus (c) the FX
Reserve, minus (d) any amounts used for Cash Management Services, and minus
(e) the outstanding principal balance of any Advances.

 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Bankruptcy-Related Defaults” is defined in Section 9.1.

 

“Borrower” is defined in the preamble hereof

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is, without duplication, the sum of the following: (a) 80% of
Eligible Accounts, plus (b) 80% of Eligible Foreign L/C Accounts, plus (c) 65%
of Eligible Foreign Accounts, plus (d) the lesser of 25% of the value of
Borrower’s Eligible Inventory (valued at the lower of cost or wholesale fair
market value) or $5,000,000, but in no event shall amounts advanced against
Eligible Inventory exceed 25% of the aggregate Credit Extensions, all as
determined by Bank from Borrower’s most recent Transaction Report; provided,
however, that Bank may, following any Collateral inspection or audit conducted
by or on behalf of Bank, decrease the foregoing percentages and amount in its
good faith business judgment based on events, conditions, contingencies, or
risks which, as reasonably determined by Bank after consultation with Borrower,
may adversely affect Collateral.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors (or other applicable governing body)
and delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

 

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close, except that if any
determination of a “Business Day” shall relate to a LIBOR Advance, the term
“Business Day” shall also mean a day on which dealings are carried on in the
London interbank market, and if any determination of a “Business Day” shall
relate to an FX Forward Contract, the term “Business Day” shall mean a day on
which dealings are carried on in the country of settlement of the foreign (i.e.,
non-Dollar) currency. is any day that is not a Saturday, Sunday or a day on
which Bank is closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 

“Cash Management Services” is defined in Section 2.1.4.

 

22

--------------------------------------------------------------------------------


 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directions at the beginning of such period  or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such Person as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Convertible Senior Subordinated Notes” are the 4.25% Senior Subordinated Notes
due 2009 issued under the Indenture in the approximate amount of $75,000,000 as
of the Effective Date.

 

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

23

--------------------------------------------------------------------------------


 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
330609227, maintained with Bank.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is the date Bank executes this Agreement as indicated on the
signature page hereof.

 

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.   Without limiting the fact that the determination
of which Accounts are eligible for borrowing is a matter of Bank’s good faith
judgment, the following (“Minimum Eligibility Requirements”) are the minimum
requirements for an Account to be an Eligible Account and, unless Bank agrees
otherwise in writing, Eligible Accounts shall not include:

 

(A)           ACCOUNTS THAT THE ACCOUNT DEBTOR HAS NOT PAID WITHIN NINETY (90)
DAYS OF INVOICE DATE REGARDLESS OF INVOICE PAYMENT PERIOD TERMS;

 

(B)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR, FIFTY PERCENT (50%) OR MORE
OF WHOSE ACCOUNTS HAVE NOT BEEN PAID WITHIN NINETY (90) DAYS OF INVOICE DATE;

 

(C)           ACCOUNTS BILLED IN THE UNITED STATES AND OWING FROM AN ACCOUNT
DEBTOR WHICH DOES NOT HAVE ITS PRINCIPAL PLACE OF BUSINESS IN THE UNITED STATES
OR CANADA;

 

(D)           ACCOUNTS BILLED AND PAYABLE OUTSIDE OF THE UNITED STATES;

 

(E)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR TO THE EXTENT THAT BORROWER
IS INDEBTED OR OBLIGATED IN ANY MANNER TO THE ACCOUNT DEBTOR (AS CREDITOR,
LESSOR, SUPPLIER OR OTHERWISE - SOMETIMES CALLED “CONTRA” ACCOUNTS, ACCOUNTS
PAYABLE, CUSTOMER DEPOSITS OR CREDIT ACCOUNTS), WITH THE EXCEPTION OF CUSTOMARY
CREDITS, ADJUSTMENTS AND/OR DISCOUNTS GIVEN TO AN ACCOUNT DEBTOR BY BORROWER IN
THE ORDINARY COURSE OF ITS BUSINESS;

 

(F)            ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR IS BORROWER’S AFFILIATE (OR
A COMPANY IN WHICH BORROWER OR ITS AFFILIATES HAVE GREATER THAN A 20% OWNERSHIP
INTEREST, INCLUDING, WITHOUT LIMITATION, SEN CORPORATION, AN SHI AND AXCELIS
COMPANY), OFFICER, EMPLOYEE, OR AGENT;

 

(G)           ACCOUNTS WITH CREDIT BALANCES OVER NINETY (90) DAYS FROM INVOICE
DATE;

 

(H)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR, INCLUDING AFFILIATES, WHOSE
TOTAL OBLIGATIONS TO BORROWER EXCEED TWENTY-FIVE (25%) OF ALL ACCOUNTS, FOR THE
AMOUNTS THAT EXCEED THAT PERCENTAGE, UNLESS BANK, ON A CASE-BY-CASE BASIS AND IN
ITS SOLE DISCRETION, OTHERWISE APPROVES ANY SUCH ACCOUNT;

 

(I)            ACCOUNTS OWING FROM AN ACCOUNT DEBTOR WHICH IS A UNITED STATES
GOVERNMENT ENTITY OR ANY DEPARTMENT, AGENCY, OR INSTRUMENTALITY THEREOF UNLESS
BORROWER HAS ASSIGNED ITS PAYMENT RIGHTS TO BANK AND THE ASSIGNMENT HAS BEEN
ACKNOWLEDGED UNDER THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, AS AMENDED;

 

(J)            ACCOUNTS FOR DEMONSTRATION OR PROMOTIONAL EQUIPMENT, OR IN WHICH
GOODS ARE CONSIGNED, OR SOLD ON A “SALE GUARANTEED”, “SALE OR RETURN”, “SALE ON
APPROVAL”, OR OTHER TERMS IF ACCOUNT DEBTOR’S PAYMENT MAY BE CONDITIONAL;

 

24

--------------------------------------------------------------------------------


 

(K)           ACCOUNTS FOR WHICH AN ACCOUNT DEBTOR HAS NOT BEEN INVOICED OR
WHERE GOODS OR SERVICES HAVE NOT YET BEEN RENDERED TO THE ACCOUNT DEBTOR
(SOMETIMES CALLED MEMO BILLINGS OR PRE-BILLINGS);

 

(L)            ACCOUNTS SUBJECT TO CONTRACTUAL ARRANGEMENTS BETWEEN BORROWER AND
AN ACCOUNT DEBTOR WHERE PAYMENTS SHALL BE SCHEDULED OR DUE ACCORDING TO
COMPLETION OR FULFILLMENT REQUIREMENTS AND WHERE THE ACCOUNT DEBTOR HAS A RIGHT
OF OFFSET FOR DAMAGES SUFFERED AS A RESULT OF BORROWER’S FAILURE TO PERFORM IN
ACCORDANCE WITH THE CONTRACT (SOMETIMES CALLED CONTRACTS ACCOUNTS RECEIVABLE,
PROGRESS BILLINGS, MILESTONE BILLINGS, OR FULFILLMENT CONTRACTS);

 

(M)          ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THE AMOUNT OF WHICH MAY BE
SUBJECT TO WITHHOLDING BASED ON THE ACCOUNT DEBTOR’S SATISFACTION OF BORROWER’S
COMPLETE PERFORMANCE (BUT ONLY TO THE EXTENT OF THAT PORTION OF THE AMOUNT
WITHHELD WHICH EXCEEDS TEN PERCENT (10%) OF THE ACCOUNT; SOMETIMES CALLED
RETAINAGE BILLINGS);

 

(N)           ACCOUNTS SUBJECT TO TRUST PROVISIONS, SUBROGATION RIGHTS OF A
BONDING COMPANY, OR A STATUTORY TRUST;

 

(O)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THAT HAVE BEEN INVOICED FOR
GOODS THAT HAVE NOT BEEN SHIPPED TO THE ACCOUNT DEBTOR UNLESS BANK, BORROWER,
AND THE ACCOUNT DEBTOR HAVE ENTERED INTO AN AGREEMENT ACCEPTABLE TO BANK IN ITS
SOLE DISCRETION WHEREIN THE ACCOUNT DEBTOR ACKNOWLEDGES THAT (I) IT HAS TITLE TO
AND HAS OWNERSHIP OF THE GOODS WHEREVER LOCATED, (II) A BONA FIDE SALE OF THE
GOODS HAS OCCURRED, AND (III) IT OWES PAYMENT FOR SUCH GOODS IN ACCORDANCE WITH
INVOICES FROM BORROWER (SOMETIMES CALLED “BILL AND HOLD” ACCOUNTS);

 

(P)           [INTENTIONALLY OMITTED]

 

(Q)           ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR HAS NOT BEEN INVOICED;

 

(R)            ACCOUNTS THAT REPRESENT NON-TRADE RECEIVABLES OR THAT ARE DERIVED
BY MEANS OTHER THAN IN THE ORDINARY COURSE OF BORROWER’S BUSINESS;

 

(S)           ACCOUNTS FOR WHICH BORROWER HAS PERMITTED ACCOUNT DEBTOR’S PAYMENT
TO EXTEND BEYOND 90 DAYS;

 

(T)            ACCOUNTS SUBJECT TO CHARGEBACKS OR OTHERS PAYMENT DEDUCTIONS
TAKEN BY AN ACCOUNT DEBTOR (BUT ONLY TO THE EXTENT THE CHARGEBACK IS DETERMINED
INVALID AND SUBSEQUENTLY COLLECTED BY BORROWER);

 

(U)           ACCOUNTS IN WHICH THE ACCOUNT DEBTOR DISPUTES LIABILITY OR MAKES
ANY CLAIM (BUT ONLY UP TO THE DISPUTED OR CLAIMED AMOUNT), OR IF THE ACCOUNT
DEBTOR IS SUBJECT TO AN INSOLVENCY PROCEEDING, OR BECOMES INSOLVENT, OR GOES OUT
OF BUSINESS; AND

 

(V)           ACCOUNTS FOR WHICH BANK IN ITS GOOD FAITH BUSINESS JUDGMENT
DETERMINES COLLECTION TO BE DOUBTFUL OR OTHERWISE INELIGIBLE.

 

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans as one of its businesses; provided that any direct competitor of the
Borrower shall not be an Eligible Assignee.

 

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States and do not satisfy the
criteria of clauses (c) and (d) of the definition of Eligible Accounts, but
which are otherwise Eligible Accounts but do not constitute Eligible Foreign L/C
Accounts, and which Bank has, on a case-by-case basis in its sole discretion,
approved in writing.

 

“Eligible Foreign L/C Accounts” are Accounts for which the Account Debtor does
not have its principal place of business in the United States and do not satisfy
the criteria of clauses (c) and (d) of the definition of Eligible Accounts, but
which are otherwise Eligible Accounts, and which Accounts are supported by
letter(s) of credit acceptable to Bank, as determined on a case-by-case basis in
its sole discretion.

 

25

--------------------------------------------------------------------------------


 

“Eligible Inventory” means Inventory that meets all of Borrower’s
representations and warranties in Section 5.3 and is otherwise acceptable to
Bank in all respects.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations, including all
present or future Domestic Subsidiaries (with the exception of Matrix Integrated
Systems Acquisition Corporation).

 

26

--------------------------------------------------------------------------------


 

“Guarantor Security Agreement(s)” is each Security Agreement executed and
delivered by a Guarantor to Bank to secure the Guaranty of such Guarantor.

 

“Guaranty(ies)” is any guaranty of the Obligations executed and delivered by a
Guarantor to Bank.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Indenture” is that certain Indenture dated as of May 2, 2006 entered into
between Axcelis Technologies, Inc. and U.S. Bank National Association, as
Trustee, as supplemented from time to time.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower and Guarantors to Bank of even date herewith.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(a).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

 

“LIBOR Supplement” means the LIBOR Supplement attached hereto as Exhibit D and
specifically incorporated by reference herein.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, the Pledge Agreements, the Negative Pledge, the Guarantor
Security Agreements, each Guaranty, any note, or notes executed by Borrower or
any Guarantor, and any other present or future agreement executed or delivered
by Borrower or any Guarantor and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower, taken as a whole; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations.

 

“Negative Pledge” is that certain Negative Pledge Agreement executed and
delivered by Borrower and Guarantors to Bank of even date herewith.

 

27

--------------------------------------------------------------------------------


 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Domestic Subsidiaries for
such period taken as a single accounting period.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, the Receivables Purchase
Facility or otherwise, including, without limitation, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), cash management services, and foreign exchange contracts, if
any, and including interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower  assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Overadvance” is defined in Section 2.2.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           unsecured Indebtedness with respect to surety bonds, letters of
credit and/or and similar instruments in connection with value added tax
recovery initiatives of Axcelis Technologies GmbH incurred in the ordinary
course of business;

 

(f)            Indebtedness owing from (i) one Borrower to another Borrower;
(ii) any Borrower to any Subsidiary; and (iii) any Subsidiary to any Borrower,
provided that, in each case, such Indebtedness is incurred in the ordinary
course of business of such Borrower or Subsidiary and pursuant to an arms-length
transaction;  and

 

(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (d) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

 

(b)           Cash Equivalents;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts maintained with Bank
and subject to Bank’s first priority Lien;

 

28

--------------------------------------------------------------------------------


 

(e)           Investments of Subsidiaries in or to Borrower or any Guarantor and
Investments of one Borrower in or to another Borrower;

 

(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors (or other applicable governing body);

 

(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(h)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(h) shall not apply to Investments of Borrower in any Subsidiary; and

 

(i)            Money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $500,000,000.00;

 

(j)            Other equity and debt investments that are consistent with the
investment policy of the Borrower dated as of March 2003, a copy of which has
been delivered to Bank;

 

(k)           Investments of Borrower and its Subsidiaries consisting of deposit
accounts held with foreign financial institutions; provided, that the aggregate
dollar value of all such deposit accounts does not exceed 40% of the dollar
value of all Unrestricted Cash of Borrower and its Subsidiaries; and

 

(l)            Investments of Borrower in Subsidiaries not to exceed
$1,000,000.00 in the aggregate.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
$1,000,000 in the aggregate amount outstanding, or (ii) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

 

(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(e)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if such leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

 

(f)            non-exclusive license of intellectual property granted to third
parties in the ordinary course of business; and

 

29

--------------------------------------------------------------------------------


 

(g)           Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge Agreement(s)” those certain Pledge Agreements executed and delivered by
Borrower and Fusion Technology International, Inc. in favor of Bank.

 

“Prime Rate” is the greater of (i) five and one-half percent (5.50%) and
(ii) Bank’s most recently announced “prime rate,” even if it is not Bank’s
lowest rate.

 

“Receivables Purchase Facility” is that certain Non-Recourse Receivables
Purchase Agreement of even date herewith among Borrower (as Seller) and Bank (as
Buyer), as amended, modified, restated or replaced from time to time.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” means, as of any date of determination, upon notice to and after
consultation with Borrower,  such amounts as Bank may reasonably from time to
time establish and revise in its good faith business judgment, reducing the
amount of Advances and other financial accommodations which would otherwise be
available to Borrower to reflect events, conditions, contingencies or risks
which, as determined by Bank in its good faith business judgment, do or may
adversely affect in any material way (i) the assets, business or prospects of
Borrower or any Guarantor, or (ii) the security interests and other rights of
Bank in the Collateral (including the enforceability, perfection and priority
thereof).

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Revolving Line” is the Total Commitment minus the then aggregate outstanding
loans, advances and other extensions of credit made by Bank under the
Receivables Purchase Facility.

 

“Revolving Line Maturity Date” is April 23, 2010.

 

“Sale Leaseback Transaction” is a sale and leaseback transaction (excluding any
Equipment) relating to Borrower’s corporate headquarters and manufacturing
facility located at 108 Cherry Hill Drive, Beverly, Massachusetts, pursuant to
an arms-length transaction.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Settlement Date” is defined in Section 2.1.3.

 

“Subordinated Debt” is (i) the Convertible Senior Subordinated Notes and
(ii) indebtedness incurred by Borrower subordinated to all of Borrower’s now or
hereafter indebtedness to Bank (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Bank entered into
between Bank and the other creditor), on terms acceptable to Bank.

 

30

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.  For the avoidance of doubt,
Borrower and Bank agree that SEN Corporation, an SHI and Axcelis Company is not
a Subsidiary.

 

“Total Commitment” is Fifty Million Dollars ($50,000,000.00).

 

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

 

“Transfer” is defined in Section 7.1.

 

“Unused Line Fee Percentage”  is (i) at such times as Borrower’s unrestricted
cash plus Cash Equivalents at Bank are equal to or less than Fifty Million
($50,000,000), 0.95% and (ii) at such times as Borrower’s unrestricted cash plus
Cash Equivalents at Bank are greater than Fifty Million ($50,000,000), 0.70%.

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(c).

 

[Signature page follows.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

AXCELIS TECHNOLOGIES, INC.

 

 

By

/s/ Stephen G. Bassett

 

Name:

Stephen G. Bassett

Title:

Chief Financial Officer and Executive Vice President

 

 

AXCELIS TECHNOLOGIES CCS CORPORATION

 

 

 

 

By

/s/ Stephen G. Bassett

 

Name:

Stephen G. Bassett

Title:

Chief Financial Officer and Executive Vice President

 

 

 

 

BANK:

 

 

SILICON VALLEY BANK

 

 

By

/s/ Michael Tramack

 

Name:

Michael Tramack

Title:

Senior Vice President

 

 

Effective Date: April 23, 2008

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A – COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts, Equipment, Inventory, contract rights or rights to payment
of money, leases, license agreements, franchise agreements, General Intangibles,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, letters
of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the “Collateral” does not include (i) more than
66% of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower of any Foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter and
(ii) any of Borrower’s rights, title and interest in SEN Corporation, an SHI and
Axcelis Company.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B - COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

                  

FROM:

Axcelis Technologies, Inc. and Axcelis Technologies CCS Corporation

 

 

The undersigned authorized officer of Axcelis Technologies, Inc. and Axcelis
Technologies CCS Corporation (“Borrower”) certifies that under the terms and
conditions of the Loan and Security Agreement between, inter alia, Borrower and
Bank (the “Agreement”), (1) Borrower is in complete compliance for the period
ending                                with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Domestic Subsidiaries, has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except as otherwise permitted pursuant to the terms of
Section 5.9 of the Agreement, and (5) no Liens have been levied or claims made
against Borrower or any of its Domestic Subsidiaries relating to unpaid employee
payroll or benefits of which Borrower has not previously provided written
notification to Bank.  Attached are the required documents supporting the
certification.  The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Quarterly financial statements with Compliance Certificate

 

Quarterly within 45 days

 

Yes    No

 

Annual financial statement (CPA Audited) + CC

 

FYE within 120 days

 

Yes    No

 

10-Q, 10-K and 8-K

 

Within 10 days after filing with SEC

 

Yes    No

 

Transaction Report, A/R & A/P Agings, Inventory reports

 

Monthly within 30 days

 

Yes    No

 

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain, tested on a quarterly (unless otherwise indicated) basis:

 

 

 

 

 

 

 

Liquidity, at all times

 

> $             million

 

$                

 

Yes    No

 

Profitability, as of the last day of each quarter

 

$                

 

$                

 

Yes    No

 

Maximum Losses, as of the last day of each quarter

 

$                

 

$                

 

Yes    No

 

 

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

 

1

--------------------------------------------------------------------------------


 

Schedule 2 attached hereto sets forth all applications for any patent or the
registration of any trademark or servicemark made by Borrower since the date of
the last Compliance Certificate delivered to Bank.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

AXCELIS TECHNOLOGIES, INC.

BANK USE ONLY

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

 

 

Verified:

 

AXCELIS TECHNOLOGIES CCS CORPORATION

 

AUTHORIZED SIGNER

 

Date:

 

 

 

By:

 

 

Compliance Status:            Yes        No

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

                In the event of a conflict between this Schedule and the Loan
Agreement, the terms of the Loan Agreement shall govern.

 

Dated:

                   

 

 

 

 

 

I.

Liquidity (Section 6.9(a))

 

 

 

 

Required:

 

$                   

 

 

 

 

Actual:

 

 

 

 

 

A.

Unrestricted cash and Cash Equivalents

$

 

 

 

B.

Unused availability under the Revolving Line, as determined by Bank with
reference to the
Availability Amount

$

 

 

 

C.

Liquidity (line A plus line B)

$

 

 

 

Is line C equal to or greater than required amount [$50 million] or [$40
million]?

 

 

 

 

 

 

No, not in compliance

 

Yes, in compliance

 

 

 

 

II.

Maximum Losses (Section 6.9(b))

 

 

 

 

Required:

                $              

 

 

 

 

Actual:

 

 

 

 

 

A.

Aggregate value of Borrower losses

$

 

 

 

Is line A less than or equal to $        ?

 

 

 

 

 

 

No, not in compliance

 

Yes, in compliance

 

 

 

 

III.

Profitability (Section 6.9(c))

 

 

 

 

Required:

 

$        

 

 

 

 

Actual:

 

 

 

 

 

A.

Net Income

$

 

 

 

Is line A equal to or greater than $        ?

 

 

 

 

 

 

No, not in compliance

 

Yes, in compliance

 

 

3

--------------------------------------------------------------------------------


 

Schedule 2 to Compliance Certificate

 

Additional Patents and Trademarks

 

[Borrower to provide]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C – TRANSACTION REPORT

 

[TO BE PROVIDED BY LENDING OFFICER]

 

1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

LIBOR SUPPLEMENT TO AGREEMENT

 

This LIBOR Supplement to Agreement (the “LIBOR Supplement”) is a supplement to
the Loan and Security  Agreement (the “Loan Agreement”) dated as of April 23,
2008 between SILICON VALLEY BANK (“Bank”) and AXCELIS TECHNOLOGIES, INC. and
AXCELIS TECHNOLOGIES CCS CORPORATION, each a Delaware corporation with offices
located at 108 Cherry Hill Drive, Beverly, Massachusetts 01915 (individually and
collectively, jointly and severally “Borrower”), and forms a part of and is
incorporated into the Loan Agreement.  Notwithstanding any other provision of
the Loan Agreement to the contrary, the following provisions shall govern with
respect to LIBOR Advances as to the matters covered:

 

1              DEFINITIONS.

 

“Additional Costs” is defined in Section 6(b) of this LIBOR Supplement.

 

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

 

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

 

“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

 

“Interest Payment Date” means (a) with respect to any LIBOR Advance, the last
day of each Interest Period applicable to such LIBOR Advance and the last day of
each month, and (b) with respect to Prime Rate Advances, the first (1st ) day of
each month (or, if the first day of the month does not fall on a Business Day,
then on the first Business Day following such date), and each date a Prime Rate
Advance is converted into a LIBOR Advance to the extent of the amount converted
to a LIBOR Advance.

 

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2) or three (3) months thereafter, in each case
as Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period.  The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary, to the
nearest 1/10,000th of one percent (0.0001%)) in which Bank customarily
participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Advance.

 

2

--------------------------------------------------------------------------------


 

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

 

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 1/10,000th of one percent (0.0001%)) equal
to the greater of (i) two and three-quarters of one percent (2.75%) and
(ii) LIBOR for such Interest Period divided by one (1) minus the Reserve
Requirement for such Interest Period.

 

“LIBOR Rate Margin” is (i) at such times as Borrower’s unrestricted cash plus
Cash Equivalents at Bank are equal to or less than Fifty Million ($50,000,000),
three and three-quarters of one percent (3.75%) and (ii) at such times as
Borrower’s unrestricted Cash plus Cash Equivalents at Bank are greater than
Fifty Million ($50,000,000), three and one-quarter of one percent (3.25%).

 

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Schedule I, with appropriate
insertions.

 

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5(b), substantially in the form of Schedule II, with
appropriate insertions.

 

“Parent” is defined in Section 6(c) of this LIBOR Supplement.

 

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

 

“Prime Rate Margin” is (i) at such times as Borrower’s unrestricted Cash plus
Cash Equivalents at Bank are equal to or less than Fifty Million ($50,000,000),
one percent (1.00%) and (ii) at such times as Borrower’s unrestricted Cash plus
Cash Equivalents at Bank are greater than Fifty Million ($50,000,000), one-half
of one percent (0.50%).

 

“Regulatory Change” means, with respect to Bank, any change on or after the
Effective Date of the Loan Agreement in United States federal, state, or foreign
laws or regulations, including Regulation D, or the adoption or making on or
after such date of any interpretations, directives, or requests applying to a
class of lenders including Bank, of or under any United States federal or state,
or any foreign laws or regulations (whether or not having the force of law) by
any court or governmental or monetary authority charged with the interpretation
or administration thereof.

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System.  Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

 

2             GENERAL PROVISIONS RELATING TO THE ADVANCES.

 

Each Advance shall, at Borrower’s option in accordance with the terms of the
Loan Agreement, be either in the form of a Prime Rate Advance or a LIBOR
Advance; provided that in no event shall Borrower maintain at any time LIBOR
Advances having more than three (3) different Interest Periods.  Borrower shall
pay interest accrued on the Advances at the rates and in the manner set forth in
Section 2.3(a).

 

3             PROCEDURES FOR BORROWING.


 


3.1          SUBJECT TO THE PRIOR SATISFACTION OF ALL OTHER APPLICABLE
CONDITIONS TO THE MAKING OF AN ADVANCE SET FORTH IN THE LOAN AGREEMENT, EACH
ADVANCE SHALL BE MADE UPON BORROWER’S IRREVOCABLE WRITTEN NOTICE DELIVERED TO
BANK IN THE FORM OF A NOTICE OF BORROWING, EACH EXECUTED BY A RESPONSIBLE
OFFICER OF BORROWER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE
ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY
ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK BELIEVES IS A RESPONSIBLE
OFFICER OR DESIGNEE.  BORROWER WILL INDEMNIFY BANK FOR ANY LOSS BANK SUFFERS DUE
TO SUCH RELIANCE.  SUCH NOTICE OF BORROWING MUST BE RECEIVED BY BANK PRIOR TO
12:00 P.M. EASTERN TIME, (I) AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
REQUESTED FUNDING

 

3

--------------------------------------------------------------------------------


 


DATE, IN THE CASE OF LIBOR ADVANCES, AND (II) ON THE REQUESTED FUNDING DATE, IN
THE CASE OF PRIME RATE ADVANCES, SPECIFYING:


 


3.1.1       THE AMOUNT OF THE ADVANCE;


 


3.1.2       THE REQUESTED FUNDING DATE;


 


3.1.3       WHETHER THE ADVANCE IS TO BE COMPRISED OF LIBOR ADVANCES OR PRIME
RATE ADVANCES; AND


 


3.1.4       THE DURATION OF THE INTEREST PERIOD APPLICABLE TO ANY SUCH LIBOR
ADVANCES INCLUDED IN SUCH NOTICE; PROVIDED THAT IF THE NOTICE OF BORROWING SHALL
FAIL TO SPECIFY THE DURATION OF THE INTEREST PERIOD FOR ANY ADVANCE COMPRISED OF
LIBOR ADVANCES, SUCH INTEREST PERIOD SHALL BE ONE (1) MONTH.


 


3.2          THE PROCEEDS OF ALL SUCH ADVANCES WILL THEN BE MADE AVAILABLE TO
BORROWER ON THE FUNDING DATE BY BANK BY TRANSFER TO THE DESIGNATED DEPOSIT
ACCOUNT AND, SUBSEQUENTLY, BY WIRE TRANSFER TO SUCH OTHER ACCOUNT AS BORROWER
MAY INSTRUCT IN THE NOTICE OF BORROWING.  NO ADVANCES SHALL BE DEEMED MADE TO
BORROWER, AND NO INTEREST SHALL ACCRUE ON ANY SUCH ADVANCE, UNTIL THE RELATED
FUNDS HAVE BEEN DEPOSITED IN THE DESIGNATED DEPOSIT ACCOUNT.

 

4              CONVERSION AND CONTINUATION ELECTIONS.


 


4.1         SO LONG AS (I) NO EVENT OF DEFAULT OR DEFAULT EXISTS; (II) BORROWER
SHALL NOT HAVE SENT ANY NOTICE OF TERMINATION OF THE LOAN AGREEMENT; AND
(III) BORROWER SHALL HAVE COMPLIED WITH SUCH CUSTOMARY PROCEDURES AS BANK HAS
ESTABLISHED FROM TIME TO TIME FOR BORROWER’S REQUESTS FOR LIBOR ADVANCES,
BORROWER MAY, UPON IRREVOCABLE WRITTEN NOTICE TO BANK:


 


4.1.1       ELECT TO CONVERT ON ANY BUSINESS DAY, PRIME RATE ADVANCES INTO LIBOR
ADVANCES;


 


4.1.2       ELECT TO CONTINUE ON ANY INTEREST PAYMENT DATE ANY LIBOR ADVANCES
MATURING ON SUCH INTEREST PAYMENT DATE; OR


 


4.1.3       ELECT TO CONVERT ON ANY INTEREST PAYMENT DATE ANY LIBOR ADVANCES
MATURING ON SUCH INTEREST PAYMENT DATE INTO PRIME RATE ADVANCES.


 


4.2         BORROWER SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION TO BE
RECEIVED BY BANK PRIOR TO 12:00 P.M. PACIFIC TIME (I) AT LEAST THREE
(3) BUSINESS DAYS IN ADVANCE OF THE CONVERSION DATE OR CONTINUATION DATE, IF ANY
ADVANCES ARE TO BE CONVERTED INTO OR CONTINUED AS LIBOR ADVANCES; AND (II) ON
THE CONVERSION DATE, IF ANY ADVANCES ARE TO BE CONVERTED INTO PRIME RATE
ADVANCES, IN EACH CASE SPECIFYING THE:


 


4.2.1       PROPOSED CONVERSION DATE OR CONTINUATION DATE;


 


4.2.2       AGGREGATE AMOUNT OF THE ADVANCES TO BE CONVERTED OR CONTINUED;


 


4.2.3       NATURE OF THE PROPOSED CONVERSION OR CONTINUATION; AND


 


4.2.4       DURATION OF THE REQUESTED INTEREST PERIOD.


 


4.3         IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
LIBOR ADVANCES, BORROWER SHALL HAVE TIMELY FAILED TO SELECT A NEW INTEREST
PERIOD TO BE APPLICABLE TO SUCH LIBOR ADVANCES, BORROWER SHALL BE DEEMED TO HAVE
ELECTED TO CONVERT SUCH LIBOR ADVANCES INTO PRIME RATE ADVANCES.


 


4.4         ANY LIBOR ADVANCES SHALL, AT BANK’S OPTION, CONVERT INTO PRIME RATE
ADVANCES IN THE EVENT THAT (I) AN EVENT OF DEFAULT OR DEFAULT SHALL EXIST, OR
(II) THE AGGREGATE PRINCIPAL AMOUNT OF THE PRIME RATE ADVANCES WHICH HAVE BEEN
PREVIOUSLY CONVERTED TO LIBOR ADVANCES, OR THE AGGREGATE PRINCIPAL AMOUNT OF
EXISTING LIBOR ADVANCES CONTINUED, AS THE CASE MAY BE, AT THE BEGINNING OF AN
INTEREST PERIOD SHALL AT ANY TIME DURING SUCH INTEREST PERIOD EXCEED THE
REVOLVING LINE.  BORROWER AGREES TO PAY BANK, UPON DEMAND BY BANK (OR BANK MAY,
AT

 

4

--------------------------------------------------------------------------------


 


ITS OPTION, CHARGE THE DESIGNATED DEPOSIT ACCOUNT OR ANY OTHER ACCOUNT BORROWER
MAINTAINS WITH BANK) ANY AMOUNTS REQUIRED TO COMPENSATE BANK FOR ANY LOSS
(INCLUDING LOSS OF ANTICIPATED PROFITS), COST, OR EXPENSE INCURRED BY BANK, AS A
RESULT OF THE CONVERSION OF LIBOR ADVANCES TO PRIME RATE ADVANCES PURSUANT TO
ANY OF THE FOREGOING.


 


4.5          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, BANK
SHALL NOT BE REQUIRED TO PURCHASE UNITED STATES DOLLAR DEPOSITS IN THE LONDON
INTERBANK MARKET OR OTHER APPLICABLE LIBOR MARKET TO FUND ANY LIBOR ADVANCES,
BUT THE PROVISIONS HEREOF SHALL BE DEEMED TO APPLY AS IF BANK HAD PURCHASED SUCH
DEPOSITS TO FUND THE LIBOR ADVANCES.

 

5             SPECIAL PROVISIONS GOVERNING LIBOR ADVANCES.


 


5.1          DETERMINATION OF APPLICABLE INTEREST RATE.  AS SOON AS PRACTICABLE
ON EACH INTEREST RATE DETERMINATION DATE, BANK SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR IN CALCULATION, BE FINAL, CONCLUSIVE
AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO THE LIBOR
ADVANCES FOR WHICH AN INTEREST RATE IS THEN BEING DETERMINED FOR THE APPLICABLE
INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR BY
TELEPHONE CONFIRMED IN WRITING) TO BORROWER.


 


5.2          INABILITY TO DETERMINE APPLICABLE INTEREST RATE.  IN THE EVENT THAT
BANK SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE FINAL AND CONCLUSIVE
AND BINDING UPON ALL PARTIES HERETO), ON ANY INTEREST RATE DETERMINATION DATE
WITH RESPECT TO ANY LIBOR ADVANCE, THAT BY REASON OF CIRCUMSTANCES AFFECTING THE
LONDON INTERBANK MARKET ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING
THE INTEREST RATE APPLICABLE TO SUCH ADVANCE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF LIBOR, BANK SHALL ON SUCH DATE GIVE NOTICE (BY FACSIMILE OR BY
TELEPHONE CONFIRMED IN WRITING) TO BORROWER OF SUCH DETERMINATION, WHEREUPON
(I) NO ADVANCES MAY BE MADE AS, OR CONVERTED TO, LIBOR ADVANCES UNTIL SUCH TIME
AS BANK NOTIFIES BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO
LONGER EXIST, AND (II) ANY NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION GIVEN BY BORROWER WITH RESPECT TO ADVANCES IN RESPECT OF
WHICH SUCH DETERMINATION WAS MADE SHALL BE DEEMED TO BE RESCINDED BY BORROWER.


 


5.3          COMPENSATION FOR BREAKAGE OR NON-COMMENCEMENT OF INTEREST PERIODS. 
BORROWER SHALL COMPENSATE BANK, UPON WRITTEN REQUEST BY BANK (WHICH REQUEST
SHALL SET FORTH THE MANNER AND METHOD OF COMPUTING SUCH COMPENSATION), FOR ALL
REASONABLE LOSSES, EXPENSES AND LIABILITIES, IF ANY (INCLUDING ANY INTEREST PAID
BY BANK TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY ITS LIBOR ADVANCES
AND ANY LOSS, EXPENSE OR LIABILITY INCURRED BY BANK IN CONNECTION WITH THE
LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS) SUCH THAT BANK MAY INCUR: (I) IF FOR
ANY REASON (OTHER THAN A DEFAULT BY BANK OR DUE TO ANY FAILURE OF BANK TO FUND
LIBOR ADVANCES DUE TO IMPRACTICABILITY OR ILLEGALITY UNDER SECTIONS 6(D) AND
6(E) OF THIS LIBOR SUPPLEMENT) A BORROWING OR A CONVERSION TO OR CONTINUATION OF
ANY LIBOR ADVANCE DOES NOT OCCUR ON A DATE SPECIFIED IN A NOTICE OF BORROWING OR
A NOTICE OF CONVERSION/CONTINUATION, AS THE CASE MAY BE, OR (II) IF ANY
PRINCIPAL PAYMENT OR ANY CONVERSION OF ANY OF ITS LIBOR ADVANCES OCCURS ON A
DATE PRIOR TO THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO THAT ADVANCE.


 


5.4          ASSUMPTIONS CONCERNING FUNDING OF LIBOR ADVANCES.  CALCULATION OF
ALL AMOUNTS PAYABLE TO BANK UNDER THIS SECTION 5 AND UNDER SECTION 3 OF THIS
LIBOR SUPPLEMENT SHALL BE MADE AS THOUGH BANK HAD ACTUALLY FUNDED EACH OF ITS
RELEVANT LIBOR ADVANCES THROUGH THE PURCHASE OF A EURODOLLAR DEPOSIT BEARING
INTEREST AT THE RATE OBTAINED PURSUANT TO THE DEFINITION OF LIBOR RATE IN AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH LIBOR ADVANCE AND HAVING A MATURITY
COMPARABLE TO THE RELEVANT INTEREST PERIOD; PROVIDED, HOWEVER, THAT BANK MAY
FUND EACH OF ITS LIBOR ADVANCES IN ANY MANNER IT SEES FIT AND THE FOREGOING
ASSUMPTIONS SHALL BE UTILIZED ONLY FOR THE PURPOSES OF CALCULATING AMOUNTS
PAYABLE UNDER THIS SECTION 5 AND UNDER SECTION 3 OF THIS LIBOR SUPPLEMENT.


 


5.5          LIBOR ADVANCES AFTER DEFAULT.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, (I) BORROWER MAY NOT ELECT TO HAVE AN
ADVANCE BE MADE OR CONTINUED AS, OR CONVERTED TO, A LIBOR ADVANCE AFTER THE
EXPIRATION OF ANY INTEREST PERIOD THEN IN EFFECT FOR SUCH ADVANCE AND
(II) SUBJECT TO THE PROVISIONS OF SECTION 5(C), ANY NOTICE OF
CONVERSION/CONTINUATION GIVEN BY BORROWER WITH RESPECT TO A REQUESTED
CONVERSION/CONTINUATION THAT HAS NOT YET OCCURRED SHALL BE DEEMED TO BE
RESCINDED BY BORROWER AND BE DEEMED A REQUEST TO CONVERT OR CONTINUE ADVANCES
REFERRED TO THEREIN AS PRIME RATE ADVANCES.

 

5

--------------------------------------------------------------------------------


 

6             ADDITIONAL REQUIREMENTS/PROVISIONS REGARDING LIBOR ADVANCES.

 


6.1          IF FOR ANY REASON (INCLUDING VOLUNTARY OR MANDATORY PREPAYMENT OR
ACCELERATION), BANK RECEIVES ALL OR PART OF THE PRINCIPAL AMOUNT OF A LIBOR
ADVANCE PRIOR TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, BORROWER
SHALL IMMEDIATELY NOTIFY BORROWER’S ACCOUNT OFFICER AT BANK AND, ON DEMAND BY
BANK, PAY BANK THE AMOUNT (IF ANY) BY WHICH (I) THE ADDITIONAL INTEREST WHICH
WOULD HAVE BEEN PAYABLE ON THE AMOUNT SO RECEIVED HAD IT NOT BEEN RECEIVED UNTIL
THE LAST DAY OF SUCH INTEREST PERIOD EXCEEDS (II) THE INTEREST WHICH WOULD HAVE
BEEN RECOVERABLE BY BANK BY PLACING THE AMOUNT SO RECEIVED ON DEPOSIT IN THE
CERTIFICATE OF DEPOSIT MARKETS, THE OFFSHORE CURRENCY MARKETS, OR UNITED STATES
TREASURY INVESTMENT PRODUCTS, AS THE CASE MAY BE, FOR A PERIOD STARTING ON THE
DATE ON WHICH IT WAS SO RECEIVED AND ENDING ON THE LAST DAY OF SUCH INTEREST
PERIOD AT THE INTEREST RATE DETERMINED BY BANK IN ITS REASONABLE DISCRETION. 
BANK’S DETERMINATION AS TO SUCH AMOUNT SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


6.2          BORROWER SHALL PAY BANK, UPON DEMAND BY BANK, FROM TIME TO TIME
SUCH AMOUNTS AS BANK MAY DETERMINE TO BE NECESSARY TO COMPENSATE IT FOR ANY
COSTS INCURRED BY BANK THAT BANK DETERMINES ARE ATTRIBUTABLE TO ITS MAKING OR
MAINTAINING OF ANY AMOUNT RECEIVABLE BY BANK HEREUNDER IN RESPECT OF ANY
ADVANCES RELATING THERETO (SUCH INCREASES IN COSTS AND REDUCTIONS IN AMOUNTS
RECEIVABLE BEING HEREIN CALLED “ADDITIONAL COSTS”), IN EACH CASE RESULTING FROM
ANY REGULATORY CHANGE WHICH:


 


6.2.1       CHANGES THE BASIS OF TAXATION OF ANY AMOUNTS PAYABLE TO BANK UNDER
THE LOAN AGREEMENT IN RESPECT OF ANY ADVANCES (OTHER THAN CHANGES WHICH AFFECT
TAXES MEASURED BY OR IMPOSED ON THE OVERALL NET INCOME OF BANK BY THE
JURISDICTION IN WHICH BANK HAS ITS PRINCIPAL OFFICE);


 


6.2.2       IMPOSES OR MODIFIES ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENTS RELATING TO ANY EXTENSIONS OF CREDIT OR OTHER ASSETS OF, OR ANY
DEPOSITS WITH, OR OTHER LIABILITIES OF BANK (INCLUDING ANY ADVANCES OR ANY
DEPOSITS REFERRED TO IN THE DEFINITION OF LIBOR); OR


 


6.2.3       IMPOSES ANY OTHER CONDITION AFFECTING THE LOAN AGREEMENT (OR ANY OF
SUCH EXTENSIONS OF CREDIT OR LIABILITIES).

 

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 6 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.  Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section 6. 
Determinations and allocations by Bank for purposes of this Section 6 of the
effect of any Regulatory Change on its costs of maintaining its obligations to
make Advances, of making or maintaining Advances, or on amounts receivable by it
in respect of Advances, and of the additional amounts required to compensate
Bank in respect of any Additional Costs, shall be conclusive absent manifest
error.


 


6.3          IF BANK SHALL DETERMINE THAT THE ADOPTION OR IMPLEMENTATION OF ANY
APPLICABLE LAW, RULE, REGULATION, OR TREATY REGARDING CAPITAL ADEQUACY, OR ANY
CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY BANK (OR ITS
APPLICABLE LENDING OFFICE) WITH ANY RESPECT OR DIRECTIVE REGARDING CAPITAL
ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL
BANK, OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON CAPITAL OF BANK OR ANY PERSON OR ENTITY CONTROLLING BANK (A “PARENT”)
AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH BANK
(OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE, OR COMPLIANCE
(TAKING INTO CONSIDERATION POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY BANK TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN FIFTEEN
(15) DAYS AFTER DEMAND BY BANK, BORROWER SHALL PAY TO BANK SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE BANK FOR SUCH REDUCTION.  A STATEMENT OF
BANK CLAIMING COMPENSATION UNDER THIS SECTION 6(C) AND SETTING FORTH THE
ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


6.4          IF, AT ANY TIME, BANK, IN ITS SOLE AND ABSOLUTE DISCRETION,
DETERMINES THAT (I) THE AMOUNT OF LIBOR ADVANCES FOR PERIODS EQUAL TO THE
CORRESPONDING INTEREST PERIODS ARE NOT AVAILABLE TO BANK IN THE OFFSHORE
CURRENCY INTERBANK MARKETS, OR (II) LIBOR DOES NOT ACCURATELY REFLECT THE COST
TO BANK OF LENDING THE LIBOR ADVANCES, THEN BANK SHALL PROMPTLY GIVE NOTICE
THEREOF TO BORROWER.  UPON THE GIVING OF SUCH NOTICE, BANK’S OBLIGATION TO MAKE
THE LIBOR ADVANCES SHALL TERMINATE; PROVIDED, HOWEVER, ADVANCES SHALL NOT
TERMINATE IF BANK AND BORROWER AGREE IN WRITING TO A DIFFERENT INTEREST RATE
APPLICABLE TO LIBOR ADVANCES.


 


6.5          IF IT SHALL BECOME UNLAWFUL FOR BANK TO CONTINUE TO FUND OR
MAINTAIN ANY LIBOR ADVANCES, OR TO PERFORM ITS OBLIGATIONS HEREUNDER, UPON
DEMAND BY BANK, BORROWER SHALL PREPAY THE ADVANCES IN

 

6

--------------------------------------------------------------------------------


 


FULL WITH ACCRUED INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE BY BORROWER
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY AMOUNT PAYABLE IN CONNECTION WITH
SUCH PREPAYMENT PURSUANT TO SECTION 6(A) OF THIS LIBOR SUPPLEMENT). 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT A DETERMINATION BY BANK AS
DESCRIBED ABOVE RELATES TO A LIBOR ADVANCE THEN BEING REQUESTED BY BORROWER
PURSUANT TO A NOTICE OF BORROWING OR A NOTICE OF CONVERSION/CONTINUATION,
BORROWER SHALL HAVE THE OPTION, SUBJECT TO THE PROVISIONS OF SECTION 5(C) OF
THIS LIBOR SUPPLEMENT, TO (I) RESCIND SUCH NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION BY GIVING NOTICE (BY FACSIMILE OR BY TELEPHONE CONFIRMED
IN WRITING) TO BANK OF SUCH RESCISSION ON THE DATE ON WHICH BANK GIVES NOTICE OF
ITS DETERMINATION AS DESCRIBED ABOVE, OR (II) MODIFY SUCH NOTICE OF BORROWING OR
NOTICE OF CONVERSION/CONTINUATION TO OBTAIN A PRIME RATE ADVANCE OR TO HAVE
OUTSTANDING ADVANCES CONVERTED INTO OR CONTINUED AS PRIME RATE ADVANCES BY
GIVING NOTICE (BY FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO BANK OF
SUCH MODIFICATION ON THE DATE ON WHICH BANK GIVES NOTICE OF ITS DETERMINATION AS
DESCRIBED ABOVE.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I

 

FORM OF NOTICE OF BORROWING

 

AXCELIS TECHNOLOGIES, INC. and AXCELIS TECHNOLOGIES CCS CORPORATION



 

Date:

                   

 

 

TO:

SILICON VALLEY BANK

 

3003 Tasman Drive

 

Santa Clara, CA  95054

 

Attention:  Corporate Services Department

 

 

RE:

Loan and Security Agreement dated as of April 23, 2008 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), by and among
Axcelis Technologies, Inc. and Axcelis Technologies CCS Corporation
(individually and collectively, jointly and severally “Borrower”), and Silicon
Valley Bank (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3 of the LIBOR Supplement to the Loan Agreement, of the borrowing of an
Advance.

 

1.             The Funding Date, which shall be a Business Day, of the requested
borrowing is                               .

 

2.             The aggregate amount of the requested borrowing is
$                          .

 

3.             The requested Advance shall consist of $                       of
Prime Rate Advances and $             of LIBOR Advances.

 

4.             The duration of the Interest Period for the LIBOR Advances
included in the requested Advance shall be                    month(s).

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

 

(a)           all representations and warranties of Borrower contained in the
Loan Agreement are true, accurate and complete in all material respects as of
the date hereof;

 

(b)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed Advance; and

 

(c)           the requested Advance will not cause the aggregate principal
amount of the outstanding Advances to exceed, as of the designated Funding Date,
(a) the Revolving Line, minus (b) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).

 

[Signature page follows.]

 

8

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

[AXCELIS ENTITY]

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 Title:

 

 

 

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

 

 

%

 

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE II

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

AXCELIS TECHNOLOGIES, INC. and AXCELIS TECHNOLOGIES CCS CORPORATION



 

Date:

                   

 

TO:

SILICON VALLEY BANK

 

3003 Tasman Drive

 

Santa Clara, CA  95054

 

Attention:

 

 

RE:

Loan and Security Agreement dated as of April 23, 2008 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), by and among
Axcelis Technologies, Inc. and Axcelis Technologies CCS Corporation
(individually and collectively, jointly and severally “Borrower”), and Silicon
Valley Bank (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 4 of the LIBOR Supplement to the Loan Agreement, of the
[conversion] [continuation] of the Advances specified herein, that:

 

1.             The date of the [conversion] [continuation] is
                                           , 20      .

 

2.             The aggregate amount of the proposed Advances to be [converted]
is $                   or [continued] is $                   .

 

3.             The Advances are to be [converted into] [continued as] [LIBOR]
[Prime Rate] Advances.

 

4.             The duration of the Interest Period for the LIBOR Advances
included in the [conversion] [continuation] shall be                month(s).

 

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

 

(a)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

[Signature page follows.]

 

1

--------------------------------------------------------------------------------


 

 

 

 

BORROWER:

 

 

 

[AXCELIS ENTITY]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

 

 

%

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 6.8(b)

 

Institution Name

 

Account Number (if applicable) / Maximum Amount

 

 

 

Beverly National Bank

 

2-8000171-20;  Amount not to exceed $30,000

 

 

 

US Bank

 

793841000 (Trust account used solely for payments made in connection with the
Convertible Senior Subordinated Notes Due 2009)

 

 

 

Merrill Lynch

 

171 08U80; Amount (value) not to exceed $15,000

 

 

 

United States Patent and Trademark Office

 

Amount not to exceed $85,000 (used solely for the payment of various fees to
USPTO)

 

Schedule 7.2

 

1.                                       MATRIX INTEGRATED SYSTEMS ACQUISITION
CORPORATION (CALIFORNIA CORPORATION)

2.                                       MATRIX EUROPE, N.V. (BELGIUM)

3.                                       AXCELIS TECHNOLOGIES, B.V.
(NETHERLANDS)

 

3

--------------------------------------------------------------------------------
